UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

                                    Case No.: 1:19-cv-06770 (EK) (VMS)

IN RE STELLANTIS N.V. SECURITIES    JURY TRIAL DEMANDED
LITIGATION




            SECOND AMENDED CLASS ACTION COMPLAINT
          FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
                                                     TABLE OF CONTENTS

NATURE OF THE ACTION ......................................................................................................... 1
JURISDICTION AND VENUE ................................................................................................... 11
PARTIES ...................................................................................................................................... 12
   I.      SUBSTANTIVE ALLEGATIONS .................................................................................. 14
           A.      Fiat’s Ownership Acquisition of Chrysler ............................................................... 14

           B.      FCA Engages in a Bribery Scheme to Keep UAW Officials “Fat, Dumb and
                   Happy” to Gain Labor Concessions......................................................................... 17

           C.      FCA’s Bribery Scheme Works – FCA Obtains Labor Costs Advantages from the
                   UAW Officials Involved in the Scheme .................................................................. 20

                    1. The Collective Bargaining Process .................................................................. 20
                    2. Holiefield Agrees to Implement FCA’s World Class Manufacturing System . 22
                    3. FCA Gets Assurance That the Cap on Tier-2 Workers Will Not Be
                       Reinstated……………………………………………………………………..24
                    4. The 2015 CBA Process .................................................................................... 25
           D.      Low Labor Costs Enable FCA to Increase Profit Margins in its Most Important
                   Business Segment .................................................................................................... 30

           E.      The Department of Justice Begins to Uncover FCA’s Scheme ............................... 33

           F.      FCA Negotiating a Settlement with the DOJ........................................................... 45

           G.      Defendants’ False and Misleading Statements ........................................................ 46

                    1. The February 29, 2016 False and Misleading Statements................................ 47
                    2. The February 28, 2017 Misstatements and Omissions..................................... 49
                    3. The June 26, 2017 Misstatements and Omissions............................................ 51
                    4. The September 19, 2017 False and Misleading Statements ............................. 52
                    5. The February 20, 2018 False and Misleading Statements................................ 53
                    6. The August 27, 2018 False and Misleading Statements .................................. 56
                    7. The February 22, 2019 False and Misleading Statements................................ 57
                    8. The August 23, 2019 False and Misleading Statements .................................. 59
           H.      The Truth about the Scope of FCA’s Bribery Scheme and its Effects on the CBA
                   Process is Revealed.................................................................................................. 61

           I.      The 2019 CBA Confirms the Falsity of Defendants’ Statements............................ 63

                                                                        i
          J.     Additional Scienter and Falsity Allegations ............................................................ 66

                   1. Marchionne Had the Motive and Opportunity to Commit Fraud and
                      Participated in the Fraud................................................................................... 67
                   2. The Individual Defendants Knew from FCA’s Internal Investigation that
                      Iacobelli and Durden Had Bribed UAW Leadership in An Attempt to Gain
                      Labor Concessions ........................................................................................... 69
                   3. The Individual Defendants Controlled the Contents of the Company’s Public
                      Statements during the Class Period .................................................................. 70
                   4. The Fraud Impacted FCA’s Core Operations................................................... 71
                   5. The Individual Defendants’ High-Level Positions Support an Inference of
                      Scienter ............................................................................................................. 72
          K.     Presumption of Reliance: Fraud on the Market ....................................................... 74

          L.     Loss Causation ......................................................................................................... 75

                   1. Corrective Disclosure ....................................................................................... 75
                   2. Materialization of the Risk ............................................................................... 77
          M.     CLASS ACTION ALLEGATIONS ........................................................................ 79

COUNT I VIOLATIONS OF SECTION 10(B) OF THE EXCHANGE ACT AND RULE 10B-5
PROMULGATED THEREUNDER AGAINST ALL DEFENDANTS ...................................... 81

COUNT II VIOLATIONS OF SECTION 20(a) OF THE EXCHANGE ACT AGAINST THE
INDIVIDUAL DEFENDANTS.................................................................................................... 84
PRAYER FOR RELIEF ............................................................................................................... 85
JURY TRIAL DEMANDED ........................................................................................................ 85




                                                                     ii
       Lead Plaintiff Nicholas S. Panitza (“Lead Plaintiff”), individually and on behalf of all

others similarly situated, by and through his attorneys, alleges the following upon information

and belief, except as to those allegations concerning Lead Plaintiff, which are alleged upon

personal knowledge. Lead Plaintiff’s information and belief is based upon, among other things,

his counsel’s investigation, which includes without limitation, review and analysis of filings with

the United States Securities and Exchange Commission (“SEC”), all public court filings

regarding the investigation concerning Fiat Chrysler Automobiles N.V. and the United Auto

Workers, press releases, news articles and analyst reports. Lead Plaintiff believes that additional

evidentiary support will exist for the allegations set forth herein after a reasonable opportunity

for discovery.

                                  NATURE OF THE ACTION

       1.        This is a federal securities class action on behalf of persons and entities that

purchased Fiat Chrysler Automobiles N.V. (“FCA” or the “Company”) securities between

February 26, 2016 and January 27, 2021, inclusive (the “Class Period”), seeking to pursue

remedies under the Securities Exchange Act of 1934 (the “Exchange Act).

       2.        FCA designs, engineers, manufactures, distributes and sells vehicles and

components under a number of brand names including, Alfa Romeo, Chrysler, Dodge, Fiat, Jeep,

Ram, and Maserati. The Company operates over 100 manufacturing facilities and sells its

products and services through dealers and distributors in over 130 countries.

       3.        Fiat SpA FIA.MI (“Fiat”) (now FCA) acquired an ownership stake in Chrysler

LLC (“Chrysler”) in 2009 as a result of the financial crisis of 2008 and the taxpayer bailout of
the company.      Through a U.S. government-approved restructuring, Fiat obtained operating

control over Chrysler and Sergio Marchionne (“Marchionne”) became its CEO.1

         4.     Critical to Chrysler’s future was the ability to work with the United Auto Workers

Union (the “UAW”), which wields enormous leverage over U.S. auto manufacturers. Armed

with $12.5 billion in taxpayer funds, FCA executives almost immediately started funneling

bribes and illegal payments to UAW officials through a bribery scheme that lasted over six years

and, so far, has resulted in the convictions of three FCA senior executives and four UAW

officials and has implicated numerous others, including Marchionne.

         5.     Unknown to investors, FCA had obtained massive labor cost advantages from the

UAW as a result of its bribery scheme. The wage advantage enabled FCA to achieve profit

margin gains in the Company’s most important business segment during the Class Period. The

labor cost advantages and resulting increases in profit margins were not sustainable however, as

FCA would not likely obtain similar concessions once the full scope of the scheme was exposed.

                             SUMMARY OF THE ALLEGATIONS

         FCA’s Bribery Scheme Buys the Company Advantageous Labor Concessions

         6.     Critical to FCA’s success post-bankruptcy was its ability to reduce the

Company’s labor costs and pay back the loans provided by the U.S. and Canadian governments.

Accordingly, starting in July 2009, Alphons Iacobelli (“Iacobelli”), FCA’s then-Vice President

of Labor Relations and Chrysler’s top labor negotiator, and others at FCA, started bribing UAW

leadership in an effort to gain benefits and concessions from the union that would enable FCA to

significantly reduce its labor costs.




1
    Fiat acquired full ownership of Chrysler in 2014. The merged companies became FCA.
                                                2
       7.      Iacobelli and FCA made more than $9 million in illegal payments over eight years

to the UAW to cover salaries and benefits for union officials assigned to the UAW-FCA

National Training Center (the “NTC”), in addition to approximately $1.2 million in other illegal

payments and gifts.2

       8.      Iacobelli reported directly to Marchionne, who has been implicated in the scheme.

Marchionne himself gave an illegal gift to former (now deceased) UAW Vice President for

Chrysler, General Holiefield (“Holiefield”), in February 2010. General Holiefield had primary

responsibility for negotiating with FCA and for administering the collective bargaining

agreements (“CBAs”) between the UAW and FCA. Marchionne later lied about the gift when

questioned by federal investigators.3

       9.      FCA executives James Durden (“Durden”) (a former financial analyst at Chrysler

and FCA, Controller of the NTC and Secretary of the NTC Joint Activities Board from 2008

through 2015) and Michael Brown (“Brown”) (Director for Employee Relations at Chrysler from

2009 through 2016 and Co-Director of the NTC through 2016), also participated in the bribery

scheme. Brown testified that at least four other unnamed FCA officials were funneling illegal

payments to UAW officials.4 The Department of Justice (the “DOJ”) has since named FCA as a


2
  The NTC is a joint labor management committee that oversees “joint programs that improve
job skills, enhance competitiveness and enrich the personal lives of UAW-represented workers at
FCA US LLC.” http://uawchrysler.com/about-ntc/.
3
  Holiefield received additional illegal payments from FCA through the bribery scheme,
including over $250,000 to pay off his mortgage and $150,000 in the form of a donation to his
sham charity. See Neal E. Boudette, Ex-Fiat Chrysler Executive Accused of Siphoning Millions
with Union Leader, NEW YORK TIMES (July, 26, 2017)
https://www.nytimes.com/2017/07/26/business/ex-fiat-chrysler-executive-accused-of-siphoning-
millions-with-union-leader.html.
4
  Brown Plea Agreement, May 25, 2018 (ECF No. 102) at 3. The individual criminal pleadings
cited herein are filed in the Eastern District of Michigan, United States v. Durden, et al., Case
No. 2:17-cr-204006-PDB-RSW, unless otherwise specified.
                                                 3
co-conspirator in the scheme but has not identified all of the FCA senior executives that have

been implicated.

         10.     The purpose of the bribes was to “obtain benefits, concessions, and advantages for

FCA in the negotiation, implementation, and administration of the collective bargaining

agreements between FCA and the UAW.”5 According to federal prosecutors, the bribes were an

attempt by FCA to secure labor concessions from UAW by keeping UAW leaders “fat, dumb

and happy.”6

         11.     Unknown to investors, federal investigators began looking into the bribery

scheme in or around 2014, leading FCA to conduct its own internal investigation in June 2015 –

just one month before negotiations concerning the 2015 CBA were set to begin. FCA found

“credible evidence of wrongdoing” that resulted in the “prompt separation” of Iacobelli and

Durden from the Company. Publicly, FCA represented that Iacobelli retired.

         12.     Public knowledge of the investigation would have derailed the 2015 CBA

process, as union membership and FCA’s competitors would have questioned the UAW

leadership’s ability to objectively negotiate with FCA.

         13.     Indeed, the highest ranking UAW official responsible for negotiating and

administering the CBAs with FCA at the time, former UAW Vice President Norwood Jewell

(“Jewell”) (Holiefield’s successor), had already received tens of thousands of dollars in illegal




5
 Iacobelli Plea Agreement, Jan. 23, 2018 (ECF No. 58) at 7; Brown Plea Agreement, May 25,
2018 (ECF No. 102) at 4.
6
    Iacobelli Plea Agreement, Jan. 23, 2018 (ECF No. 58) at 16.
                                                 4
gifts and payments from FCA by the time the 2015 CBA negotiations began, including a $25,000

“decadent” party in his honor and three-bedroom villa rental on a golf course in Palm Springs.7

       14.     Instead, Marchionne replaced Iacobelli as lead negotiator for FCA and the

Company was able to reap the benefits of the “good will” FCA had purchased from Jewell and

other UAW officials through its bribery scheme.

       15.     The advantages FCA received in connection with the 2015 CBA as a result of the

bribery scheme started with the UAW’s selection of the “target” company for negotiations. Each

CBA round, the UAW selects one company to negotiate an agreement that serves as model for

the other auto manufacturers through a practice known as “pattern bargaining.” Being chosen

target is something all of the automakers desire – it allows the target to shape a contract that

bests meets their needs.8

       16.     Then-UAW President Dennis Williams (“Williams”) (who has since been

implicated in the scheme and is reported to have received substantial gifts from FCA)9 shocked


7
  Jewell Plea Agreement, United States v. Jewell, Case No. 2:19-cr-20146 (E.D. Mich. Apr. 2,
2019) (ECF No. 10) at 8-12; Robert Snell, Guilty UAW Boss’ Luxe Life Shown, THE DETROIT
NEWS (July 31, 2019), https://www.pressreader.com/usa/the-detroit-
news/20190731/281741271030207; Jewell was later sentenced to 15 months in prison for his
role in the scheme. See Eric D. Lawrence, Ex-UAW VP Gets 15 Months For Using Training
Center Funds For High Life, DETROIT FREE PRESS (Aug. 5, 2019),
https://www.freep.com/story/money/cars/chrysler/2019/08/05/norwood-jewell-sentenced-in-
scandal/1920672001/.
8
 Through pattern bargaining, unionized workers attempt to bargain uniform terms in their
contracts. “But pattern does not mean the same.” https://uaw.org/pattern-bargaining/.
9
  Williams is alleged to have directed or approved the improper use of over $1 million in union
funds, some of which came from FCA through the NTC, in connection with UAW retreats in
Palm Springs, California, including at least $570,000 prior to the 2015 CBA negotiations. See
Pearson Criminal Complaint, United States v. Pearson, Case No. 2:19-mj-30488-DUTY (E.D.
Mich. Sept. 12, 2019) (ECF No. 1) at 10-12, 15-17; see also Robert Snell, Ian Thibodeau and
Daniel Howes, UAW Presidents Gary Jones, Dennis Williams Implicated in Federal Probe, THE
DETROIT NEWS, Sept. 12, 2019 (identifying Dennis Williams as “UAW Official B” in the
Pearson Criminal Complaint),
                                                5
industry analysts by choosing FCA to be the target company for the 2015 negotiations. FCA was

the least likely to be chosen as the target company since it was the smallest and least profitable of

the Big Three and Marchionne was seen as “the toughest negotiator and an unpredictable

corporate chief.”10

       17.        FCA and UAW reported a deal just two days later. However, because the deal

favored FCA so much, the UAW membership rejected it by 65% - the first time in 30 years that

the UAW membership rejected a proposed agreement.11

       18.        A revised agreement (that still favored FCA) was ratified by the UAW in October

2015. While the revised agreement included additional benefits for Tier-1 workers (the most

senior and highly paid category of union workers), it did not meaningfully reduce the pay gap

between Tier-1 and Tier-2 workers, create a pathway for Tier-2 workers to become Tier-1

workers, or cap the number of Tier-2 new hires – all stated goals of the UAW heading into the

negotiations.12




https://www.detroitnews.com/story/business/autos/2019/09/12/uaw-presidents-gary-jones-
dennis-williams-implicated-in-federal-probe/2302410001/; Johnson Plea Agreement, July 23,
2018 (ECF No. 112) at 10.
10
   Alisa Priddle and Brent Snavely, Fiat Chrysler is Surprise Lead Company in UAW Talks,
DETROIT FREE PRESS (Sept. 13, 2015), https://www.freep.com/story/money/cars/general-
motors/2015/09/13/fiat-chrysler-lead-company-uaw-contract-talks/72091592/; UAW Chooses
Fiat Chrysler as Target in Contract Talks, CBS DETROIT (Sept. 13, 2015),
https://detroit.cbslocal.com/2015/09/13/uaw-chooses-fiat-chrysler-as-target-in-contract-talks/.
11
  Brent Snavely, UAW Confirms Members Rejected Proposed FCA Contract, DETROIT FREE
PRESS (Oct. 1, 2015), https://www.freep.com/story/money/cars/chrysler/2015/10/01/uaw-
confirms-members-rejected-proposed-fca-contract/73122808/.
12
  Expert: UAW Talks Could Bring End to 2-Tier Wage System, THE DETROIT NEWS (June 23,
2015), https://www.detroitnews.com/story/business/autos/2015/06/23/two-tier-
phased/29184543/; David Barkholz, UAW-FCA Deal Dooms Tier 1 if Passed, AUTOMOTIVE
NEWS (Sept. 26, 2015), https://www.autonews.com/article/20150926/OEM01/309289954/uaw-
fca-deal-dooms-tier-1-if-passed.
                                                 6
       19.     One of the most important concessions Marchionne obtained was the agreement

from the UAW that the pre-2009 cap on the number of temporary or Tier-2 workers that the

Company could hire would not be reinstituted in the 2015 CBA. Tier-2 workers are paid less

than Tier-1 workers, receive less favorable health benefits than Tier-1 workers, and are ineligible

for certain performance bonuses, profit sharing, and pension benefits. Thus, Tier-2 workers are a

less expensive labor source. The UAW agreed to lift the cap in 2009 to help FCA’s and GM’s

restructuring efforts, with the expectation that the cap would be reinstated in 2015.

       20.     Under the 2009 and 2011 agreements, the reinstitution of the cap in 2015 was to

include a penalty for companies that had over 25% of its union workforce consisting of Tier-2

workers at the time of the 2015 CBA. Specifically, all Tier-2 workers over 25% would be

automatically converted to Tier-1 status by seniority until the automaker was below the cap.

       21.     The UAW’s agreement not to reinstitute the cap in 2015 benefited FCA over its

competitors. According to General Motors, Inc. (“GM”), prior to 2015, FCA and UAW officials

entered into a side letter agreeing that the cap would not be reinstituted in 2015. Based on this

agreement, FCA ramped up its hiring of Tier-2 workers leading up to 2015 without any risk that

the Company would be subjected to the “penalty” that was to accompany reinstitution of the cap.

       22.     At the time of the 2015 CBA, 40% of FCA’s union workforce consisted of Tier-2

workers and the expected penalty would have cost FCA dearly. However, the UAW’s agreement

not reinstitute a cap (and FCA’s advance notice of such), enabled FCA to lower its labor costs

leading up to 2015 by employing a large percentage of Tier-2 workers without the risk of having

to convert 15% of its Tier-2 workers to Tier-1 status as part of the 2015 CBA.




                                                 7
       23.     The side agreement also gave FCA a head start over its competitors once the cap

was officially not reinstituted in 2015 CBAs. GM, for example, anticipating the reinstatement of

the cap, only had approximately 20% of its workforce consisting of Tier-2 workers in 2015.13

       24.     FCA’ agreement with the UAW regarding Tier-2 workers also benefitted FCA

because Marchionne had already gotten the UAW (through Holiefield) to support and implement

its World Class Manufacturing (“WCM”), a manufacturing system that broke down the hierarchy

within the union with respect to which workers could perform which roles.           The UAW’s

implementation of WCM created an opportunity for FCA to assign Tier-2 workers to normally

high-wage roles, in the name of efficiency.

       25.     As a result of the concessions FCA purchased through its bribery scheme, the

Company was able to obtain massive labor cost advantages over its competitors.             These

advantages allowed FCA to reduce its overall production costs in the U.S. and increase its profit

margins during the Class Period in the Company’s most important business segment – its North

American Free Trade Agreement (“NAFTA”) segment.

       26.     Unknown to investors, however, was that the labor cost advantages and the

resulting increases in profit margins were obtained because of FCA’s bribery scheme and were

not sustainable, as FCA would not likely obtain similar concessions once the full scope of the

scheme was exposed.

                As Details of FCA’s Bribery Scheme Begin to Emerge,
     FCA Misleads Investors about the Scope of the Scheme and its Undisclosed Risks

       27.     Two years after the 2015 CBA was ratified, the market started to learn about the

possibility of some aspects of the bribery scheme when, on July 26, 2017, the DOJ filed

13
   Bernie Woodall, For UAW Members, Two-Tier Wage Issue is Personal, REUTERS (June 2,
2015), https://www.reuters.com/article/us-autos-usa-families/for-uaw-members-two-tier-wage-
issue-is-personal-idUSKBN0OI0C420150602.
                                               8
indictments against Iacobelli, Durden and Monica Morgan-Holiefield (the widow of the

Holiefield).

       28.     FCA and the UAW quickly defended their organizations, with FCA falsely

representing to investors that FCA was a “victim” of the scheme, that the conduct was carried

out by rogue former employees who were fired from the Company in 2015, and that bribery

scheme had no effect on the CBA process.

       29.     As the investigation progressed and more details of the bribery dribbled out, FCA

continued to issue false and misleading statements misrepresenting the scope of the scheme.

Even after the DOJ named FCA and the UAW as co-conspirators in the scheme, with each new

piece of information disclosed by investigators, FCA denied that the Company had any role in

the scheme and denied that the scheme had any effect on the CBA process. Thus, the market

was misled about the scope and effect of the bribery scheme.

                 GM Links FCA’s Wage Advantages to the Bribery Scheme

       30.     On November 20, 2019, GM shocked the auto industry when it filed a federal

racketeering lawsuit (the “GM Complaint”) against FCA, claiming that FCA, through its bribery

scheme, corrupted the collective bargaining process to gain advantages over GM and force a

merger of the two companies – a merger that Marchionne openly desired and continuously

pursued.14

       31.     GM alleged that Marchionne not only knew about the bribery scheme but that he

orchestrated it in order to obtain a wage advantage over GM and force increased labor costs on




14
  See Complaint, General Motors LLC, General Motors Company v. FCA US LLC, et al., 2:19-
cv-13429(PDB-DRG) (E.D. Mich. Nov. 20, 2019). References to the GM Complaint are cited
herein as “GM Complaint ¶__.”
                                               9
GM. Until the GM Complaint was filed, GM’s higher labor costs (and FCA’s corresponding

lower labor costs) had not been linked to the bribery scheme.

       32.     The GM Complaint added to the public knowledge material facts showing that

because of the bribes, FCA was not a victim of the bribery scheme, as it had previously

represented to the public, but instead, knowingly orchestrated, participated, and benefited from it

by obtaining labor cost advantages.

       33.     The GM Complaint also revealed the risk that FCA would not be able to obtain

the same labor cost concessions from the UAW in the future. Without the labor cost advantages

that FCA obtained through the bribery scheme, FCA would not likely continue to outperform the

industry in terms of margin gains in its NAFTA segment. The Company’s NAFTA segment,

which is driven by its U.S. sales, generated roughly 90% of the FCA’s earnings before income

and taxes (“EBIT”).

       34.     On this news, FCA shares dropped $0.58 per share, or 3.72%, wiping out nearly

$1 billion in market capitalization in one day.

       35.     While FCA has denied the allegations, the risk to FCA’s shareholders as a result

of GM’s allegations is massive. J.P. Morgan analyst Ryan Brinkman estimated that GM could

seek $6 billion to $15 billion in damages15 and FCA’s inability to continue to obtain unfair labor

cost advantages will likely decrease its operating profits for the foreseeable future.

       36.     Subsequent events have confirmed that the concessions FCA previously obtained

through its bribery scheme were not sustainable. As part of the 2019 CBA, which was ratified




15
  Ryan Brinkman, “GM v. FCA Lawsuit Rocks Auto Industry – See Potential Large Positive for
GM Shares (and Possibly Ford Also),” JP Morgan (Nov. 21, 2019), p. 1, available from
Investext, accessed May 25, 2020.
                                                  10
on December 11, 2019, FCA was forced to agree to the biggest increase in labor costs out the

Big Three.16

        37.     As a direct and proximate result of Defendants’ fraud, FCA investors lost nearly

$1 billion.

                                  JURISDICTION AND VENUE

        38.     The claims asserted herein arise under Sections 10(b) (15 U.S.C. §78j(b)) and

20(a) (15 U.S.C. §78t(a)) of the Exchange Act and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. § 240.10b-5).

        39.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. 1331, Section 27 of the Exchange Act (15 U.S.C. §78aa).

        40.     Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and

Section 27 of the Exchange Act (15 U.S.C. §78aa(c)). Substantial acts in furtherance of the

alleged federal securities violations have occurred in this Judicial District. Many of the acts

charged herein, including the dissemination of materially false or misleading information,

occurred in substantial part in this Judicial District.

        41.     In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

United States mail, interstate communications, and the facilities of a national securities

exchange.

16
   Dziczek, Kristen, What the D3-UAW Contracts Mean for U.S. Auto Manufacturing, Center for
Automotive Research, at 7, 12-13 (Jan. 16, 2020) available at
https://www.chicagofed.org/~/media/others/events/2020/auto-insights-conference/dziczek-uaw-
contract-pdf.pdf (herein after referred to as the “2020 CAR Report”); Breana Noble, UAW Sends
Fiat Chrysler Contract with Health-Care, Profit Sharing Gains to Membership, THE DETROIT
NEWS (Dec. 4, 2019),
https://www.detroitnews.com/story/business/autos/chrysler/2019/12/04/uaw-fca-tentative-
agreement-health-care-profit-sharing-gains/2589012001/.
                                                   11
                                            PARTIES

         42.    Lead Plaintiff Nicholas S. Panitza, as set forth in the certification submitted with

his motion for appointment as lead plaintiff, incorporated by reference herein, purchased FCA

securities during the Class Period and suffered damages as a result of the federal securities law

violations and false and/or misleading statements and/or material omissions alleged herein.

         43.    Defendant FCA is an automotive group that, during the Class Period, both directly

and through its subsidiaries, designed, engineered, manufactured, distributed, and sold vehicles

and components worldwide, including throughout the U.S. FCA is the successor of the Italian

automotive company formally known as Fiat S.p.A. (“Fiat”) and is the ultimate parent company

and owner of FCA US LLC (“FCA US”).17 FCA US is FCA’s United States automotive

operations and is based in Auburn Hills, Michigan. FCA is incorporated in the Netherlands, as a

Naamloze Venootschap (N.V.), with its principal executive offices located in London, United

Kingdom. FCA’s stock traded on the New York Stock Exchange under the symbol “FCAU.” On

January 16, 2021, FCA merged with Peugeot S.A., with FCA as the surviving company. On

January 17, 2021, FCA changed its name to Stellantis N.V. (“Stellantis”). Stellantis’ stock trades

on the New York Stock Exchange under the symbol “STLA.”

         44.    Defendants Roland Iseli and Alessandro Baldi are Co-Executors of the Estate for

Sergio Marchionne (“Marchionne”), who served as the Company’s Chief Executive Officer

(“CEO”) until July 2018. Marchionne passed away on July 25, 2018.

         45.    Defendant Michael Manley (“Manley”) has served as the Company’s CEO since

July 21, 2018. Prior to becoming CEO, Manley served as the Head of FCA US’s Jeep division

from 2009 to 2018 and as the Head of the Ram division from 2014 to 2018. Following FCA’s


17
     FCA US was formerly known as Chrysler Group LLC, the successor of Chrysler LLC.
                                                 12
acquisition of Chrysler in 2009, Manley served on Marchionne’s management committee and

reported directly to Marchionne.

       46.     Defendant Richard K. Palmer (“Palmer”) was the Company’s Chief Financial

Officer (“CFO”) at all relevant times.

       47.     Defendants Marchionne, Manley, and Palmer are sometimes referred to herein as

the “Individual Defendants.” Each of the Individual Defendants:

       (a) had intimate knowledge of every aspect of FCA’s business, including its labor costs
           and the labor negotiation process;

       (b) directly participated in the management of the Company, including being involved
           negotiating the Company’s labor agreements with the UAW;

       (c) were directly involved in the day-to-day operations of the Company at the highest
           levels;

       (d) were privy to confidential proprietary information concerning the Company and its
           business and operations;

       (e) were directly or indirectly involved in drafting, producing, reviewing or
           disseminating the false and misleading statements and information alleged herein;

       (f) were aware of or recklessly disregarded that FCA used illegal bribes to obtain
           concessions when negotiating the Company’s labor agreement with UAW officials;

       (g) were aware of or recklessly disregarded that FCA’s illegal bribes directly influenced
           the Company’s labor negotiations and final agreement with the UAW;

       (h) were aware of or recklessly disregarded the fact that the false and misleading
           statements were being issued concerning the Company; and

       (i) approved or ratified these statements in violation of the federal securities laws.

       48.     FCA is liable for the acts of the Individual Defendants and its employees under

the doctrine of respondeat superior and common law principles of agency because all of the

wrongful acts complained of herein were carried out within the scope of their employment.




                                                13
           49.   The scienter of the Individual Defendants and other employees and agents of the

Company is similarly imputed to FCA under respondeat superior and agency principles.

           50.   Defendant FCA and the Individual Defendants are collectively referred to herein

as “Defendants.”

I.         SUBSTANTIVE ALLEGATIONS

           A.    Fiat’s Ownership Acquisition of Chrysler

           51.   In 2004, Fiat named Marchionne as its CEO (its fifth in two years) in an effort to

turn the European auto maker around as it struggled to stay alive.

           52.   Under Marchionne, Fiat underwent one of the most dramatic turnarounds in

European auto history – the Company went from reporting $12 billion in losses in 2004 to

posting gains for six straight quarters by 2007.

           53.   In 2008, Marchionne stated that the only way Fiat could survive was through a

merger with another auto company.18 Marchionne believed that in order to compete globally,

“you need at least 5.5 million to 6 million cars (a year) to have a chance of making money.”19

Marchionne acknowledged that “Fiat is not even halfway there. And we are not alone in this. So

we need to aggregate, one way or another.”20

           54.   By 2008, the U.S. automotive industry was facing a major crisis. In addition to

pushing sales of high-gasoline-consuming vehicles such as SUVs and pick-up trucks in a time

when demand was growing for smaller, more fuel efficient vehicles, the Big Three (Chrysler,



18
   Fiat Can’t Survive Alone; Needs a Partner: CEO, REUTERS (Dec. 8, 2008),
https://www.reuters.com/article/us-rb-fiat-ceo/fiat-cant-survive-alone-needs-partner-ceo-
idUSTRE4B738Z20081208.
19
     Id.
20
     Id.
                                                   14
GM and Ford Motor Company (“Ford”)) were facing increased competition from foreign

automakers with lower labor costs.

       55.     By 2009, the financial crisis and credit market freeze wreaked havoc on the U.S.

auto industry: sales had cratered, losses continued to mount, and many questioned whether the

Big Three could (or should) survive.

       56.     Government officials decided that the country could not withstand another

industry collapse (and the loss of millions of jobs) and agreed to provide a bailout to the

automakers through the Troubled Assets Relief Program (“TARP”). As a condition to the

bailout, the federal government required Chrysler and GM to come up with restructuring plans

that would allow the companies to shed debt and become profitable.21

       57.     Marchionne recognized the crisis as an opportunity to enter the U.S. marketplace

and believed an alliance with UAW leadership would help a bid to acquire Chrysler. To that

end, Marchionne befriended UAW Vice President, General Holiefield (“Holiefield”), the head of

UAW’s Chrysler Department.22 “If the union would come around to the view that the Fiat-

Chrysler partnership was the only way to keep the company from going bust, maybe it would

throw its weight behind Fiat when it came time for talks to start at the Treasury.”23

       58.     In January 2009, Fiat proposed a global strategic alliance between Fiat and

Chrysler. Fiat would gain manufacturing capacity and a U.S. sales network and in return,




21
  Ford claimed it did not need to be bailed out in 2009, however the company did receive
government loans to retool its manufacturing plants.
22
   Sergio Marchionne, Eulogy for General Holiefield (Mar. 17, 2015),
https://media.fcanorthamerica.com/pdf.do?id=16436.
23
  JENNIFER CLARK, MONDO AGNELLI: FIAT, CHRYSLER, AND THE POWER OF A DYNASTY at 247
(2012) (“MONDO AGNELLI”).
                                                15
Chrysler would gain access to competitive, more fuel-efficient vehicles and to distribution in

Europe and Latin America.24

       59.     On March 30, 2009, the U.S government rejected Chrysler’s restructuring plan

and warned that the company may be put through bankruptcy to reduce its debts.              The

government gave Chrysler 30 days to complete an alliance with Fiat or risk being cut off from

future bail out funds.

       60.     On April 30, 2009, Chrysler and Fiat announced a global strategic alliance as

Chrysler filed for bankruptcy.

       61.     On June 10, 2009, Chrysler emerged from the bankruptcy proceedings with Fiat,

the UAW pension fund, and the U.S. and Canadian governments as its principal owners.

       62.     Fiat initially received a 20% ownership interest in Chrysler, contributing only

intellectual capital and no actual money. Fiat also obtained operating control over Chrysler and

Marchionne became its CEO. The UAW pension fund emerged as the majority owner of

Chrysler, owning 55%. The U.S. and Canadian governments owned the remaining 25%.

       63.     By January 2012, Fiat’s equity stake in Chrysler grew to 58.5%.

       64.     On January 21, 2014, Fiat completed the acquisition of the remaining 41.5% from

the UAW pension fund, making Chrysler a wholly-owned subsidiary of Fiat. Fiat’s total cost to

acquire Chrysler was $4.9 billion, with an additional $5.5 billion in pension liability.

       65.     On October 12, 2014, Fiat and Chrysler official merged into FCA following board

and shareholder approval with Marchionne as the CEO of the combined entity.




24
   Announcement of the Fiat Chrysler Alliance, WALL STREET JOURNAL (Jan. 20, 2009)
https://www.wsj.com/articles/SB123245481832897597.
                                                 16
         B.     FCA Engages in a Bribery Scheme to Keep UAW Officials “Fat, Dumb and
                Happy” to Gain Labor Concessions

         66.    In July 2009, just one month after Chrysler emerged from bankruptcy, FCA began

implementing a scheme designed to provide improper payments to certain UAW officials. These

payments were primarily funneled through the UAW-Chrysler joint training center, the NTC.

The payments were made by FCA senior executives Iacobelli, Durden, Brown, and others, and

were designed to influence the collective bargaining process.25

         67.    Indeed, Brown, FCA’s Director of Employee Relations and NTC Co-Director

admitted, “it was the intent of FCA executives to ‘grease the skids’ in their relationship with

UAW officials.”26

         68.    Iacobelli provided the improper payments to UAW officials using credit cards and

bank accounts linked to the NTC to conceal the payments. To minimize detection of the

payments, FCA had the NTC provide the bribes to various UAW officials through various means

and methods, including sham charities.

         69.    For example, between July 2009 and 2013, FCA funneled more than $386,400

from the NTC to Holiefield through Holiefield’s charity, the Leave the Light on Foundation.

Holiefield, along with his girlfriend and later wife, Monica Morgan-Holiefield (“Morgan-

Holiefield”), used the purported charitable donations for personal expenditures.27

         70.    FCA also funneled NTC funds to Holiefield and Morgan-Holiefield, through false

business fronts, including Monica Morgan Photography, Wilson’s Diversified Products, and

25
   Iacobelli Plea Agreement, Jan. 23, 2018, (ECF No. 58) at 7-11; Durden Plea Agreement, Aug.
8, 2017, (ECF No. 29) at 4.
26
     Brown Plea Agreement, May 25, 2018, (ECF No. 102) at 3.
27
  Tresa Baldas, Feds: UAW and FCA Exec Laundered Money Through Fake Hospice Center,
DETROIT FREE PRESS (Sept. 19, 2017),https://www.freep.com/story/news/2017/09/19/feds-uaw-
and-fca-execs-laundered-money-through-fake-hospice-center/682358001/.
                                                17
Hospice of Metropolitan Detroit, a phony hospice, in an attempt to launder funds from the NTC

and the Leave the Light on Foundation. Between July 2009 and 2014, the NTC transferred more

than $650,000 to these sham entities, which directly benefitted Holiefield and Morgan

Holiefield.28

          71.    Additionally, in February 2010, Marchionne gave Holiefield a custom-made Terra

Cielo Mare watch with the Fiat logo on it. The watch was given to Holiefield with a hand-

written note that said: “Dear General, I declared the goods at less than fifty bucks. That should

remove any potential conflict. Best regards, and see you soon.” A similar 2014 model of the

watch retailed for $2,245.29

          72.    In May of 2011, Iacobelli sent an email to Durden (the FCA financial analyst that

controlled the NTC’s finances), cautioning Durden not to put the details of certain expenditures

made for the benefit of Holiefield in writing.30

          73.    In or around 2012, FCA executives began to encourage certain senior UAW

officials, including then-UAW President Williams, then-UAW Region 1C Director Jewell (who

later succeeded Holiefield as Vice President in charge of FCA’s CBAs), Virdell King (“King”)

(Associate Director of the UAW’s Chrysler Department, who served on the committee

responsible for negotiating the 2011 and 2015 CBAs), Nancy Adams Johnson (“Johnson”) (top

Administrative Assistant to Jewel and a member of the NTC Board, who served on the

committee responsible for negotiating the 2011 and 2015 CBAs), and Keith Mickens


28
   See Iacobelli Plea Agreement, Jan. 23, 2018, (ECF No. 58) at 8; Durden Plea Agreement, Aug.
8, 2017 (ECF No. 29) at 6.
29
  Robert Snell, FCA Chief Failed to Disclose Gift to UAW, Sources Say, THE DETROIT NEWS
(Aug. 16, 2018), https://www.detroitnews.com/story/business/autos/chrysler/2018/08/16/sergio-
marchionne-gave-expensive-watch-uaw-failed-tell-investigators-orruption/985477002/.
30
     Iacobelli Indictment, July 26, 2017, (ECF No. 4) at 20.
                                                   18
(“Mickens”) (Senior UAW official in the Chrysler Department and Co-Director of the NTC, who

served on the committee responsible for negotiating the 2011 and 2015 CBAs), to use credit

cards issued by the NTC so they could charge personal expenses that would ultimately be paid

for by FCA.

         74.     “Iacobelli directed the NTC to follow ‘liberal’ credit card and expense policies to

persuade union officials to take company-friendly positions.”31

         75.     Over the course of the conspiracy, UAW officials used, or approved the use of

NTC funds, paid for by FCA, for personal expenses, including, but not limited to the following:

         (a) Williams (UAW President): thousands in meals, travel, luxury accommodations, golf,
             golf equipment, and clothing;

         (b) Jewell (UAW Vice President):             over   $90,000   in   meals,   travel,   luxury
             accommodations, and events;

         (c) King (Associate Director UAW Chrysler Department): over $40,000 in designer
             clothing, jewelry, golf equipment, luggage, concert and theme park tickets, and a
             $2,180 shotgun as birthday present for UAW Vice President Jewell;

         (d) Mickens (NTC Co-Director for UAW): over $7,500 in clothing, electronics and other
             personal items; and

         (e) Adams Johnson (senior UAW official): over $40,000 in meals, travel, luxury
             accommodations, golf, and designer clothes and shoes.32

         76.     FCA also created a system for providing funds directly to the UAW itself using

the NTC. FCA funneled of millions of dollars directly to the UAW by reimbursing the UAW for




31
     King Information, Aug. 18, 2017, (ECF No. 34) at 11.
32
   See supra, n. 9; Press Release, U.S. Dep’t of Justice, Former UAW Vice President Norwood
Jewell Sentenced to Prison for Conspiring with Fiat Chrysler to Accept Illegal Payments (Aug.
5, 2019) https://www.justice.gov/usao-edmi/pr/former-uaw-vice-president-norwood-jewell-
sentenced-prison-conspiring-fiat-chrysler; King Plea Agreement, Aug. 29, 2017, (ECF No. 43) at
8-9; Mickens Plea Agreement, Apr. 5, 2018, (ECF No. 88) at 7-8; Johnson Plea Agreement, July
23, 2018 (ECF No. 112) at 3, 8-9.
                                                 19
the salaries and benefits for UAW officials who worked at the NTC. These payments were

known as “chargebacks.”33

           77.   While some UAW officials did work at the NTC, many of these salaries were

paid for “no show” jobs and a way for FCA to further reduce the UAW’s costs.

           78.   From June 2009 through July 2017, the UAW received over $9 million in illegal

chargebacks from FCA.       In addition, FCA provided the UAW with an additional 7% on each

chargeback invoice as an “administration fee,” amounting to an additional $2.9 million in illegal

administrative fees from FCA.34

           C.    FCA’s Bribery Scheme Works – FCA Obtains Labor Costs Advantages from
                 the UAW Officials Involved in the Scheme

                 1.     The Collective Bargaining Process

           79.   The UAW negotiates a new collective CBA with each of the Big Three

automakers approximately every four years. The UAW’s negotiations occur during the same

year and happen consecutively to try to secure similar terms with each automaker. The UAW

typically begins negotiating with each automaker in July. In 2011 and 2015, the UAW entered

into new CBAs with each of the Big Three.

           80.   For the negotiations, each automaker designates a number of its employees,

including officers, directors, and senior executives, to represent the company in the CBA

discussions.

           81.   Between 2009 and approximately June 2015, as FCA’s Vice President of Labor

Relations, FCA designated Iacobelli to be its lead representative for managing the CBA

negotiations with the UAW.


33
     Iacobelli Sentencing Memo, Aug. 20, 2018, (ECF No. 132) at 6-7.
34
     Id.
                                               20
       82.        On matters related to the UAW, Iacobelli answered to one person: Marchionne.35

       83.        After Iacobelli was fired from FCA in June 2015, Glenn Shagena, FCA Head of

Employee Relations became FCA’s representative, with Marchionne taking the lead role in

negotiations.36

       84.        Between 2009 and early 2015, the UAW designated Holiefield to be its lead

representative for managing the UAW’s contractual relationship with FCA. Holiefield passed

away in March 2015 however, and Jewell took over as lead representative for the UAW for the

2015 CBA negotiations.

       85.        Shortly before the prior CBA is set to expire, the UAW selects one of the

automakers as a “target” to negotiate the first CBA. Through pattern bargaining, the UAW uses

the completed CBA as a model for negotiating with the other two companies.

       86.        The UAW typically selects the best performing automaker as the target because

the union can point to the higher profit margins to secure more favorable terms, including wages

and signing bonuses. These favorable terms can then be imposed on the other automakers

through pattern bargaining.

       87.        While the principal terms in FCA’s 2011 and 2015 CBAs were similar to those of

the other Big Three (because of pattern bargaining), FCA nevertheless was able gain and

maintain a labor cost advantage over Ford and GM from 2011 through 2019.




35
  Daniel Howes and Robert Snell, Driven by Greed: Alliance of FCA, Union Leaders Fueled
Decade of Corruption, THE DETROIT NEWS (Dec. 18, 2019), https://www.detroitnews.com/in-
depth/business/autos/2019/12/18/greed-driven-alliance-fca-uaw-leaders-sparks-decade-
corruption/2634016001/.
36
  In June 2015, FCA reported that Iacobelli had retired. However, after Iacobelli was indicted in
July 2017, FCA revealed that the Company fired Iacobelli after learning of wrongful conduct.
                                                 21
                 2.     Holiefield Agrees to Implement FCA’s World Class Manufacturing
                        System

           88.   In 2009, Marchionne, who had already persuaded Holiefield to support a Fiat-

Chrysler alliance, almost immediately began making demands with respect to what Fiat would

need in the 2009 CBA between Chrysler and the UAW.

           89.   Marchionne wanted a commitment from the UAW to support World Class

Manufacturing (“WCM”), a manufacturing system that “broke down the union’s rigid job

classification system with its strict hierarchy and boundaries about who could do what.”37

Marchionne believed WCM “got rid of an excessive cost structure and it created efficiency.”38

           90.   Getting the UAW to agree to implement the WCM would be a significant

advantage for FCA because it broke down the hierarchy within the union with respect to which

workers could perform which roles. Tier-2 workers for example, are paid less than Tier-1

workers, receive less favorable health benefits than Tier-1 workers, and are ineligible for certain

performance bonuses, profit sharing, and pension benefits. Thus, Tier-2 workers are a less

expensive labor source.

           91.   Eliminating the rigid nature of job classification within the UAW through WCM,

created an opportunity for FCA to assign Tier-2 workers to normally high-wage roles, in the

name of efficiency.

           92.   Through Holiefield, the UAW agreed in 2009 to a settlement agreement with

Chrysler, which modified the 2007 CBA (the “2009 Modification”).39 In addition to eliminating


37
     Mondo Agnelli at 259.
38
     Id.
39
   2009 Settlement Agreement between UAW and Chrysler, at 3,
https://www.npr.org/blogs/globalpoolofmoney/images/2009/04/UAW.pdf (accessed May 25,
2020).
                                                22
a cap on Tier-2 and temporary workers (discussed below), as part of the 2009 Modification, the

UAW formally adopted FCA’s WCM system.40

           93.      By the time the 2011 CBA was reached, FCA and the UAW (through Iacobelli

and Holiefield) documented their joint commitment to WCM. They agreed that it was “of

critical importance that WCM be jointly implemented systematically and fully in order to operate

successfully and thereby position [Chrysler] and the [UAW] firmly among the winners of the

global automotive community.”41

           94.      In 2014, in a Memorandum of Understanding (“MOU”) negotiated outside of the

CBA process, the UAW again committed to support FCA’s WCM program.42

           95.      In October 2015, in a letter attached to the 2015 CBA, FCA and the UAW once

again agreed that “the need for unit flexibility to address fluctuating workloads is essential,” and

committed to “continue to support the full implementation of [WCM], New Hire Entry Level

Wages and Benefits, and significant efficiency improvements.”43

           96.      The UAW committed to the “flexible utilization of [the] salary workforce,”

including: (a) that there may exist “[i]nefficient work rules and practices…within the salary

40
     Id. at 3, 6.
41
  Letter from A. Iacobelli, Chrysler Group LLC, to General Holiefield, International Union,
UAW, World Class Employee Participation (Oct. 12, 2011), available at Letters, Memoranda
and Agreements, 2015 Production, Maintenance and Parts Agreement between FCA US LLC
and UAW https://uaw.org/wp-content/uploads/2017/03/2015-letters-memoranda-and-
agreements-production-maintenance-and-parts-UAW-FCA-US-LLC.pdf.
42
   Press Release, Chrysler Group Announces Agreement with UAW Calling For Contributions to
VEBA Trust and Also Announces a Special Distribution, PR NEWSWIRE (Jan. 1, 2014),
https://www.prnewswire.com/news-releases/chrysler-group-announces-agreement-with-uaw-
calling-for-contributions-to-veba-trust-and-also-announces-a-special-distribution-
238366031.html.
43
  2015 Agreement between FCA US LLC and the UAW, Engineering Office & Clerical,
October 22, 2015 at p. 426 https://uaw.org/wp-content/uploads/2017/03/2015-agreement-
engineering-office-and-clerical-UAW-FCA-US-LLC.pdf.
                                                 23
bargaining units,” (b) “[t]he flexible use of the salary bargaining workforce can perform within

classifications and departments, across classifications and departments, within units, across units,

and within locals,” and (c) “[t]he parties agree to discuss any opportunities to assign work across

locals provided there is mutual agreement between the parties and a positive business case for

keeping the work in-house.”44

           97.    The UAW’s agreement to implement WCM enabled Marchionne to use

temporary and Tier-2 workers to perform some Tier-1 work, significantly reducing FCA’s labor

costs.

                  3.     FCA Gets Assurance That the Cap on Tier-2 Workers Will Not Be
                         Reinstated

           98.    In order to fully maximize the benefits of WCM, Marchionne wanted to employ

more temporary and Tier-2 workers and assign these workers to higher paid Tier-1 roles.

           99.    However, under the previous 2007 CBA, FCA and GM were subject to a 20-25%

cap on Tier-2 workers.45

           100.   Holiefield agreed to lift the cap as part of the 2009 Modification – with the

explicit understanding that a 25% cap on Tier-2 workers would be reinstated as part of the 2015

CBA.46 Under the 2009 Modification (and reiterated in the 2011 CBAs), the reinstitution of the

cap in 2015 would include a penalty for companies that had over 25% of its union workforce


44
     Id.
45
   Jerry White, Autoworkers Defy UAW Bid to Ram through Chrysler Contract, (Sept. 24, 2015)
https://www.wsws.org/en/articles/2015/09/24/chry-s24.html.
46
   2009 Settlement Agreement between UAW and Chrysler, at 3.
https://www.npr.org/blogs/globalpoolofmoney/images/2009/04/UAW.pdf (accessed May 25,
2020); “UAW-Chrysler Hourly Workers Contract Summary,” International Union, United
Automobile, Aerospace, and Agricultural Implement Workers of America, at p. 1 (October
2011), available at https://s3-prod.autonews.com/s3fs-public/CA759461012.PDF (herein after
referred to as the “October 2011 UAW Summary”).
                                                24
consisting of Tier-2 workers as of September 2015. Specifically, all Tier-2 workers over 25% as

of September 2015 would be automatically converted to Tier-1 status by seniority until the

automaker was below the cap.47

           101.   The UAW also agreed to expand the use of temporary and part-time workers for

the duration of the 2009 CBA term.48

           102.   According to the GM Complaint, because of the bribes FCA paid to UAW

officials, FCA received assurances from UAW leaders prior to 2015 (through a side letter), that

the UAW would not insist on reinstating the cap on Tier-2 workers during the 2015 CBA

negotiations.49

           103.   Knowing that the Company would not be penalized by the reinstatement of the

cap (by having to convert Tier-2 workers to Tier-1 status), FCA continued to hire Tier-2 workers

above the projected 25% cap.

           104.   By 2015, Tier-2 workers made up approximately 40% of FCA’s UAW workforce

– more than double its Big Three competitors – giving FCA a significant advantage with respect

to average labor costs, but without the huge risk that 15% of these Tier-2 workers would be

converted to Tier-1 status. Marchionne confirmed that this “classification structure has be

instrumental [in FCA’s profitability in North America].”50

                  4.    The 2015 CBA Process

           105.   The 2015 CBA negotiations between the UAW and subcommittees from each of

the Big Three began in July 2015.
47
     2009 Settlement Agreement between UAW and Chrysler at 3.
48
     Id. at 3.
49
     GM Complaint at ¶78.
50
  FCA.MI – 1Q2015 Fiat Chrysler Automobiles N.V. Earnings Call, Thomson Reuters
Streetevents, April 29, 2015, at 34.
                                               25
          106.   Heading into the negotiations, the UAW had three main goals: (1) reduce the pay

gap between Tier-1 and Tier-2 workers; (2) create a pathway for Tier-2 workers to become Tier-

1; and (3) cap the number of Tier-2 workers each company could hire.51

          107.   In September 2015, then-UAW President Williams (who has since been

implicated in the scheme and is said to have substantial benefits from FCA)52 unexpectedly

named FCA as the “target” company for the 2015 labor negotiations.

          108.   FCA’s selection came as a shock to industry analysts. FCA was “the smallest of

the three companies, with the lowest profit margins and the highest-percentage of lower-paid

entry-level workers seeking higher wages,” which would “make it more difficult for the UAW to

win big pay raises for its workers and big signing bonuses.”53 CBS Detroit reported that “just

about every analyst said that Fiat Chrysler was the least likely to be the lead company.”54

          109.   The lead negotiator for the UAW was then-Vice President Jewell (who was later

sentenced to 15 months in prison for accepting bribes from FCA). As of September 2015, Jewell

had already accepted over $90,000 worth of gifts and illegal payments from FCA.55

          110.   In addition to Jewell, King, Johnson, and Mickens were involved in the

negotiations with FCA – each of whom had benefitted from FCA bribery scheme. As of


51
  Expert: UAW Talks Could Bring End to 2-Tier Wage System, THE DETROIT NEWS (June 23,
2015), https://www.detroitnews.com/story/business/autos/2015/06/23/two-tier-
phased/29184543/.
52
     See supra, n.9.
53
 Alisa Priddle & Brent Snavely, Fiat Chrysler Is Surprise Lead Company in UAW Talks,
DETROIT FREE PRESS (Sept. 13, 2015), https://www.freep.com/story/money/cars/general-
motors/2015/09/13/fiat-chrysler-lead-company-uaw-contract-talks/72091592/.
54
   UAW Chooses Fiat Chrysler as Target in Contract Talks, CBS DETROIT, Sept. 13, 2015,
https://detroit.cbslocal.com/2015/09/13/uaw-chooses-fiat-chrysler-as-target-in-contract-talks/.
55
  Jewell Sentencing Memo of the United States, United States v. Jewell, Case No. 2:19-cr-20146
(E.D. Mich. Apr. 2, 2019) (ECF No. 15), at 5-14.
                                                26
September 2015: King had received over $40,000 in illegal gifts or payments, Johnson had

received over $40,000, and Mickens had received over $30,000.56

          111.   On September 15, 2015, just two days after FCA was selected as lead, FCA and

the UAW announced that an agreement had been reached.

          112.   Following the announcement of the tentative agreement, the UAW bargaining

team, including Jewell, Nancy Adams Johnson and others, celebrated the deal with a $6,912.18

dinner at a Detroit steakhouse. The meal was paid for using a NTC credit card with funds

supplied by FCA.57

          113.   The deal favored FCA so much that, for the first time in 30 years, the UAW’s

FCA membership rejected the tentative agreement; forcing the UAW to continue negotiations.58

          114.   FCA and the UAW agreed to a revised tentative agreement on October 8, 2015,

which was ratified on October 22, 2015.59

          115.   However, the ratified agreement still favored FCA. While the revised agreement

included an 8-year pathway for Tier-2 workers to gain Tier-1 status, the cap on Tier-2 workers




56
  King Plea Agreement, Aug. 29, 2017 (ECF No. 43) at 9; Johnson Plea Agreement at 9, July
23, 2018 (ECF No. 112) at 9; Mickens Plea Agreement, Apr. 5, 2018 (ECF No. 88) at 7-8.
57
     Johnson Sentencing Mem. of the United States, Dec. 12, 2018, (ECF No. 176), at 5.
58
  Brent Snavely, UAW Confirms Members Rejected Proposed FCA Contract, DETROIT FREE
PRESS, Oct. 1, 2015, https://www.freep.com/story/money/cars/chrysler/2015/10/01/uaw-
confirms-members-rejected-proposed-fca-contract/73122808/.
59
   Alisa Priddle and Brent Snavely, Done Deal: UAW Confirms Ratification of FCA Contract,
DETROIT FREE PRESS (Oct. 22, 2015),
https://www.freep.com/story/money/cars/chrysler/2015/10/22/done-deal-uaw-confirms-
ratification-fca-contract/74380230/.
                                                27
was not reinstituted (as FCA and the UAW had previously agreed). Instead, the majority of the

benefits gained were given to Tier-1 workers.60

         116.   As explained above, FCA’s advanced notice that the UAW would agree to

abandon the 25% cap on Tier-2 workers in 2015 was a material benefit to the Company. It

allowed FCA to ramp up its Tier-2 (cheaper) workforce to approximately 40% without the risk

of being subjected to the penalty provision accompanying the expected cap. The agreement also

gave FCA a head start over its competitors with respect to the number of Tier-2 workers who

were already working at FCA (and performing some Tier-1 work) when the 2015 CBAs were

ratified and the cap was formally not reinstituted.

         117.   The Center for Automotive Research (“CAR”) issued a report summarizing the

2015 CBA round on June 3, 2016 (the “2016 CAR Report”), showing that FCA had achieved a

significant labor cost advantage over Ford and GM during the duration of 2011 CBA.

         118.   Rather than FCA’s labor cost increasing by two dollars per employee as CAR had

projected in 2011 based on the 2011 CBA, from 2011 through 2015, FCA’s labor cost per

employee, per hour fell five dollars and FCA doubled its labor cost advantage to eight dollars per

employee over GM.61

         119.   The 2016 CAR Report projected that the gap in labor cost between FCA, GM, and

Ford would close by 2019 (when the next CBA was to be negotiated), with FCA’s expected per

60
   See “UAW-FCA US LLC Hourly Report,” International Union, United Automobile,
Aerospace, and Agricultural Implement Workers of America, October 2015 at 1-3, available at
https://uaw.org/wp-content/uploads/2015/10/FCA-FINAL-HOURLY-100815-730-AM.pdf
(herein after referred to as the “October 2015 UAW Summary”); see also Dziczek, Kristen,
“2015 Auto Contracts Wrap-Up,” Center for Automotive Research (June 3, 2016) at 3, available
at https://www.chicagofed.org/~/media/others/events/2016/automotive-outlook-
symposium/dziczek-060316-pdf.pdf (herein after referred to as the “2016 CAR Report”) (noting
that the revised contract shifted cash to current workers).
61
     See 2011 CAR Report at 36; Cf. 2016 CAR Report at 8.
                                                  28
hour labor cost increasing from $47 to $56 by 2019, while Ford and GM would only increase to

$60 per hour.62




          120.   However, without a cap on Tier-2 employees, with 40% of FCA’s workforce

consisting of Tier-2 workers as of October 2015, and with the UAW’s agreement to implement

WCM, FCA was able to maximize its labor cost advantage through the 2015 CBA term. As of

2019, FCA’s average hourly labor cost was just $55 - $8 per hour less than GM and $6 less than

Ford.63




62
     2016 CAR Report at 8.
63
     2020 CAR Report at 12.
                                             29
       D.      Low Labor Costs Enable FCA to Increase Profit Margins in its Most
               Important Business Segment

       121.    FCA’s NAFTA (North American) segment is the Company’s most important

business segment, accounting for 79%-90% of FCA’s earnings before interest (“EBIT”) during

the Class Period.64

       122.    During the Class Period, FCA’s cost of revenue (i.e. costs incurred to get a

product to the consumer), which includes the Company’s direct labor costs, accounted for

approximately 85% of FCA’s total Class Period net revenue.65 Accordingly, any reduction in

FCA’s cost of revenue (e.g. a reduction in labor costs), increases FCA’s profits.

       123.    By exploiting the advantages FCA improperly obtained from the UAW through

bribery scheme, Defendants were able to reduce the Company’s U.S. labor costs and thus, reduce

its cost of revenues and increase its profit margins – frequently outperforming the industry in the

Company’s most important business segment.

       124.    For example, on April 26, 2016, FCA reported that in 1Q16, FCA had “an

adjusted EBIT margin for the quarter of nearly 5.2%, nearly double [FCA’s] quarterly margin

from a year ago” and highlighted North American results saying that “NAFTA margins were up

7.2%” ahead of the forecasted 7%.66




64
  See FCA 2018 Form 20-F (filed 2/22/19) at p. 58 (showing EBIT by segment); FCA 2019
Form 20-F (filed 2/25/20) at 61 (showing EBIT by segment).
65
  See FCA 2018 Form 20-F (filed 2/22/19) at p. 151; FCA 2019 Form 20-F (filed 2/25/20) at
150.
66
  FCA.MI – Q1 2016 Fiat Chrysler Automobiles NV Earnings Call, Thomson Reuters
Streetevents, April 26, 2016, at 3.
                                                30
        125.    On July 26, 2016, FCA reported that 2Q16 NAFTA margins were up to 7.9%, up

from 7.7% the prior year.67

        126.    On October 25, 2016, FCA reported that it had its “best Q3 for adjusted EBIT and

our best adjusted net profit ever,” with adjusted EBIT margins up at 5.6%, up 130 basis points

over prior year.68

        127.    On July 27, 2017, FCA reported that “[a]ll of [FCA’s] operating segments showed

margin improvements year-over-year. And in particular, NAFTA posted an 8.4% margin, which

is a record for that region.”69

        128.    On October 24, 2017, FCA again reported increases in margins for 3Q17,

highlighting NAFTA, stating that “[a]djusted margins were up 110 basis points to 6.7%. All our

segments made positive year-over-year contributions to adjusted EBIT, with margins in NAFTA

reaching 8.0%.”70

        129.    On January 25, 2018, Defendants again reported that margins were up 90 basis

points to 6.4% for the Company and reiterated its 2018 guidance, confirming its targets for

adjusted EBIT and adjusted net income.71




67
  FCA.MI – Q2 2016 Fiat Chrysler Automobiles NV Earnings Call, Thomson Reuters
Streetevents, July 27, 2016, at 3.
68
  FCA.MI – Q3 2016 Fiat Chrysler Automobiles NV Earnings Call, Thomson Reuters
Streetevents, October 25, 2016, at 3.
69
  FCA.MI – Q2 2017 Fiat Chrysler Automobiles NV Earnings Call, Thomson Reuters
Streetevents, July 27, 2017, at 3.
70
  FCA.MI – Q3 2017 Fiat Chrysler Automobiles NV Earnings Call, Thomson Reuters
Streetevents, October 24, 2017, at 3.
71
  FCA.MI – Q4 2017 Fiat Chrysler Automobiles NV Earnings Call, Thomson Reuters
Streetevents, January 25, 2018, at 3.
                                               31
          130.   On July 25, 2018, FCA informed investors that its U.S. performance continued to

trend upward. Defendant Palmer reported that “NAFTA performance was good…margins are

8%, representing a pretty strong performance.”72

          131.   On October 30, 2018, the Company once again reported margin growth in the

U.S., despite the industry being generally down. Defendant Manley announced that in North

America, FCA achieved a 10.2% margin and improved adjusted EBIT about 50% year-over-

year.73

          132.   FCA’s margin growth trend continued into 2019.         On February 7, 2019,

Defendant Manley announced that the Company “see[s] continued strong performance in

NAFTA and LATAM with higher year-over-year adjusted EBIT and margin.”74

          133.   On October 31, 2019, in the Company’s final investor call under the 2015 CBA,

FCA once again announced that it continued to outperform the North American market. FCA

Chief Technical Compliance Officer, Mark Chernoby revealed that “[i]n North America, the

overall industry was substantially flat. However, our share was up slightly year-over-year to

12.1%.” Palmer added that “[b]oth North America and LATAM had very strong quarters, up 4%

and 83% respectively, with North America margins at a record 10.6%.”75




72
  FCA.MI – Q2 2018 Fiat Chrysler Automobiles NV Earnings Call, Thomson Reuters
Streetevents, July 25, 2018, at 5.
73
  FCA.MI – Q3 2018 Fiat Chrysler Automobiles NV Earnings Call, Thomson Reuters
Streetevents, October 30, 2018, at 3.
74
  FCA.MI – Q4 2018 Fiat Chrysler Automobiles NV Earnings Call, Thomson Reuters
Streetevents, February 7, 2019, at 3.
75
  FCA.MI – Q3 2019 Fiat Chrysler Automobiles NV Earnings Call, Thomson Reuters
Streetevents, October 31, 2019, at 4.
                                                32
          E.      The Department of Justice Begins to Uncover FCA’s Scheme

          134.    The DOJ’s investigation into FCA was trigged in September 2013, after

Holiefield’s top aide, James Hardy abruptly left the UAW amid allegations that he was selling

jobs at Chrysler plants. When questioned by federal prosecutors, Hardy provided information

about how the UAW’s FCA department was plagued by corruption.76

          135.    The investigation quickly led to Iacobelli who, in addition to bribing UAW

leadership, saw FCA’s open checkbook as an opportunity to benefit himself.77

          136.    After three years of investigating, in June 2017, the DOJ began charging FCA and

UAW individuals for acts in connection with the bribery scheme.

          137.    Almost three years later, the DOJ had convicted three FCA senior executives and

four UAW officials for their roles in the scheme with many others being implicated. Set forth

below is a summary of the relevant players:

SERGIO MARCHIONNE

          138.    Marchionne was CEO of FCA from 2009 through 2018.              Marchionne was

implicated in the scheme and is named as “FCA-1” in the indictment filed against Iacobelli.78

          139.    In February 2010, Marchionne gave Holiefield a custom Terra Cielo Mare watch

with the Fiat logo on it worth several thousand dollars. The watch was given to Holiefield with a




76
  Daniel Howes and Robert Snell, Driven by Greed: Alliance of FCA, Union Leaders Fueled
Decade of Corruption, THE DETROIT NEWS (Dec. 18, 2019), https://www.detroitnews.com/in-
depth/business/autos/2019/12/18/greed-driven-alliance-fca-uaw-leaders-sparks-decade-
corruption/2634016001/.
77
  Iacobelli reportedly used FCA funds that were meant for the NTC to purchase items for
himself, including a Ferrari convertible, and landscaping for his home, among other things. See
Iacobelli Indictment, July 26, 2017, (ECF No. 4) at 31-32.
78
     Id. at 17.
                                                 33
hand-written note that said: Dear General, I declared the goods at less than fifty bucks. That

should remove any potential conflict. Best regards, and see you soon.” 79

           140.   Marchionne was questioned by investigators in July 2016 where he reportedly

lied to investigators about the watch.80 Marchionne died before any charges were brought

against him.

ALPHONS IACOBELLI

           141.   Iacobelli was Vice President of Employee Relations at FCA and the Co-Chairman

of the NTC and its Joint Activities Board from 2008 to 2015. Iacobelli was a senior official at

Chrysler and FCA responsible for negotiating and implementing labor agreements with the

UAW and resolving disputes and grievances that arose under the CBAs between Chrysler/FCA

and UAW. Iacobelli reported directly to Marchionne.

           142.   On January 22, 2018, Iacobelli pled guilty to conspiracy to violate the Labor

Relations Management Act, and to one count of subscribing a false tax return. Iacobelli was

sentenced to 5½ years in prison, ordered to pay a $10,000 fine and $835,532 in restitution for his

role in the bribery scheme.

           143.   Iacobelli admitted “[b]etween in or before January 2009 and continuing through

or after June 2015, [I] knowingly and voluntarily joined a conspiracy in which FCA and FCA

executives and FCA employees agree to pay and deliver, and willfully paid and delivered, money




79
  The Detroit News revealed in August 2018 that Marchionne was in fact FCA-1. See Robert
Snell, FCA Chief Failed to Disclose Gift to UAW, Sources Say, THE DeTROIT NEWS (Aug. 16,
2018), https://www.detroitnews.com/story/business/autos/chrysler/2018/08/16/sergio-
marchionne-gave-expensive-watch-uaw-failed-tell-investigators-orruption/985477002/.
80
     Id.
                                                34
and things of value to officers and employees of the UAW,” including Holiefield and Virdell

King.81

           144.     Iacobelli admitted that he, Durden, and other unnamed FCA executives and

employees provided over $1.5 million in illegal benefits to UAW officials to “obtain benefits,

concessions, and advantages in the negotiation, implementation and administration of the

collective bargaining agreement between FCA and the UAW.”82

           145.     Iacobelli provided money and gifts to UAW leadership in order to influence

FCA’s labor negotiations. He directed that senior UAW officials receive NTC credit cards to

buy designer clothing, lavish meals, rounds golf and other luxury items at FCA’s expense.

Additionally, Iacobelli oversaw a series of payments funneled through various entities,

amounting to hundreds of thousands of dollars to Holiefield and Morgan-Holiefield.83

           146.     Iacobelli directed over $9 million directly to the UAW as an entity by reimbursing

the UAW for the salaries and benefits for the UAW officials who worked at the NTC, also

known as “chargebacks.”84

           147.     Iacobelli was also charged with tax violations related to diverting more than $1

million of funds from the NTC for his own benefit.85




81
     Iacobelli Plea Agreement, Jan. 23, 2018, (ECF No. 58) at 5-6.
82
     Id. at 6.
83
     Id. at 7-11.
84
  Robert Snell, Corrupt Fiat Chrysler Exec Gets 5.5 Years in Prison, THE DETROIT NEWS (Aug.
27, 2018), https://www.detroitnews.com/story/business/autos/chrysler/2018/08/27/fiat-chrysler-
exec-gets-five-years-prison/1085900002/.
85
     Id.
                                                    35
JEROME DURDEN

          148.       Jerome Durden was a financial analyst at FCA and Chrysler from 1985 to 2015.

From 2009 to 2015, Durden was also Controller of the NTC and served as secretary of the NTC

Joint Activities Board.          Durden was responsible for controlling the NTC’s finances and

approving payments made by the NTC. From 2009 to 2015, Durden also served as treasurer to

the Leave the Light on Foundation, a non-profit organization controlled by UAW Vice President

General Holiefield.

          149.       On August 7, 2017, Durden plead guilty to failure to file tax returns on behalf of

the NTC and the Leave the Light on Foundation, and to conspiracy to defraud the United States.

Durden was sentenced to 15 months in prison.

          150.       Durden admitted that he and his co-conspirators used the NTC as a conduit “to

conceal over a million dollars in prohibited payments and things of value paid directly and

indirectly to UAW Vice President General Holiefield and other UAW officials by persons acting

in the interest of Fiat Chrysler Automobiles US LLC (FCA).”86

          151.       Durden admitted that he concealed hundreds of thousands of dollars in transfers

from the NTC to the Leave the Light on Foundation and other companies controlled by

Holiefield or his wife, Monica Morgan.             Durden also concealed over $262,000 in direct

compensation to Holiefield.87

          152.       Along with Iacobelli and others, Durden helped to create a spending policy using

NTC credit cards to keep senior UAW members “fat, dumb and happy.” Durden personally




86
     Durden Plea Agreement, Aug. 8. 2017, (ECF No. 29), at 4.
87
     Id. at 11-13.
                                                     36
collected the credit card statements for Holiefield and other UAW officials and was instructed to

conceal NTC expenditures that benefitted UAW officials that could “raise eyebrows.”88

MICHAEL BROWN

           153.    Michael Brown was Director of Labor Employee Relations at Chrysler and FCA

from 2009 to 2016. Brown participated in the negotiation and administration of the CBAs

between Chrysler or FCA and the UAW, and had the authority to sign letters and agreements on

behalf of Chrysler or FCA with the UAW. Brown also represented Chrysler and FCA as Co-

Director of the NTC.89

           154.    On May 25, 2018, Brown pled guilty to one count of lying to a federal grand jury

about the scope of the FCA bribery scheme. Brown was sentenced to 12 months in prison for his

role in the conspiracy.

           155.    Brown admitted to knowing that bribes authorized by FCA executives were being

paid to UAW officials and the UAW. Brown also admitted that he and other FCA executives

authorized hundreds and thousands to dollars in payments to the UAW and UAW officials,

including General Holiefield, in the guise of reimbursement for salaries and benefits and

administration fees, for no-show jobs at the NTC.90

           156.    Brown admitted that it was the intent of FCA executives to “grease the skids in

order to obtain benefits, advantages, and concessions in the negotiation, implementation, and

administration of the collective bargaining agreements between FCA and the UAW.91




88
     Iacobelli Indictment, July 26, 2017, (ECF No. 4), at 7-8.
89
     Brown Plea Agreement, May 25, 2018, (ECF No. 102), at 2-3.
90
     Id. at 6-7.
91
     Id. at 4.
                                                  37
NORWOOD JEWELL

           157.   Norwood Jewell served as Vice President of the UAW, the most senior official in

the UAW Chrysler Department from 2014 to 2016. As UAW Vice President, Jewell was

responsible for negotiating and administering the CBAs between the UAW and FCA. In 2015,

Jewell served as a member of the UAW national negotiating committee responsible for the CBA

between the UAW and FCA.92

           158.   On April 2, 2019, Jewell pled guilty to one count of conspiracy to violate the

Labor Relations Management Act. Jewell was sentenced to 15 months in prison for his role in

the conspiracy between FCA and the UAW.

           159.   Jewell admitted that he “knowingly and voluntarily joined [the conspiracy

between FCA and the UAW] to receive things of value from persons acting in the interest of

FCA” and that he knew that these impermissible bribes were intended to benefit him and other

senior UAW officials.93

           160.   Jewell admitted that he received an NTC credit card in 2014, and from 2014 to

2016 he used his NTC credit card for the benefit of himself and other UAW officials.94

           161.   From 2014 to 2016, Jewell accepted over $90,000 in illegal payments from FCA

for his own personal benefit, for the benefit of his friends, and for the entertainment of other

UAW officials.95



92
  Jewell Information, United States v. Jewell, Case No. 2:19-cr-20146 (E.D. Mich. Mar. 18,
2019) (ECF No. 1), at 4.
93
  Jewell Plea Agreement, United States v. Jewell, Case No. 2:19-cr-20146 (E.D. Mich. Apr. 2,
2019) (ECF No. 10), at 3-4.
94
     Id. at 9.
95
   Press Release, U.S. Dep’t of Justice, Former UAW Vice President Norwood Jewell Sentenced
to Prison for Conspiring with Fiat Chrysler to Accept Illegal Payments (Aug. 5, 2019),
                                                38
          162.   Jewell’s   purchases    included    a   $2,180   shotgun,   golf,   travel,   luxury

accommodations, lavish meals, cigars, and over $25,000 on a 2014 party at the NTC for senior

UAW officials.96

GENERAL HOLIEFIELD

          163.   General Holiefield was UAW Vice President from 2008 to 2014. As UAW Vice

President, Holiefield was the senior UAW officer responsible for negotiating with FCA and for

administering the CBAs between the UAW and FCA on behalf of the UAW membership.

Holiefield was also responsible for managing the UAW’s relationship with FCA and for

resolving disputes that arose under the collective bargaining agreements between the UAW and

FCA.97

          164.   From 2009 to 2014, Holiefield illegally accepted substantial benefits from FCA.

          165.   Between 2009 and 2014, more than $386,400 was improperly transferred from the

NTC to Holiefield’s non-profit organization, the Leave the Light on Foundation.98

          166.   In 2010, Marchionne gave Holiefield a custom Terra Cielo Mare watch worth

several thousand dollars.

          167.   In 2012 and 2013, Holiefield made over $200,000 worth of personal purchases on

an NTC-issued credit card, including jewelry, furniture, designer clothing, and other personal

items and expenses, and in 2014, FCA (through the NTC) paid off the remaining $262,219.71




https://www.justice.gov/usao-edmi/pr/former-uaw-vice-president-norwood-jewell-sentenced-
prison-conspiring-fiat-chrysler.
96
  Jewell Sentencing Mem. of the United States, United States v. Jewell, Case No. 2:19-cr-20146
(E.D. Mich. July 30, 2019), (ECF No. 15), at 5-14.
97
     Iacobelli Indictment, July 26, 2017, (ECF No. 4), at 5.
98
     Durden Plea Agreement, Aug. 8. 2017, (ECF No. 29), at 6-7.
                                                    39
balance of the mortgage on Holiefield’s home.99 Holiefield also funneled benefits through his

wife’s various companies (some of which were mere front companies), including $13,500 that

FCA (through the NTC) paid to Monica Morgan Photography, which was used to pay off the

balance of the installation of a swimming pool at his home.100

          168.   Holiefield died in March 2015 before he could be charged for his role in the

conspiracy. However, his wife, Monica Morgan-Holiefield, was charged and sentenced to prison.

MONICA MORGAN-HOLIEFIELD

          169.   Monica Morgan-Holiefield was wife of former-UAW Vice President General

Holiefield.      Morgan-Holiefield owned and operated Wilson’s Diversified Products LLC

(“WDP”) and Monica Morgan Photography (“MMP”).101

          170.   In and after 2011, General Holiefield selected WDP and MMP as preferred and

single-source vendors for the NTC. On numerous occasions between 2011 and 2013, Holiefield

and Morgan-Holiefield created invoices from WDP and MMP, and received payments from the

NTC for services that were never provided.102

          171.   Between July 2009 and 2011, over $70,000 of NTC funds were funneled through

the Leave the Light on Foundation to MMP, which Morgan-Holiefield used at retailers, night

clubs, and restaurants.103

          172.   Between January 2011 and July 2012, the NTC transferred more than $425,000 to

WDF.104


99
     Iacobelli Indictment, July 26, 2017, (ECF No. 4), at 16-17.
100
      Mickens Plea Agreement, Apr. 5, 2018, (ECF No. 88), at 7.
101
      Iacobelli Indictment, July 26, 2017 (ECF No. 4), at 5.
102
      Mickens Plea Agreement, Apr. 5, 2018, (ECF No. 88), at 6.
103
      Iacobelli Indictment, July 26, 2017 (ECF No. 4), at 10-11.
                                                  40
          173.     As described above, NTC funds provided by FCA were also used to pay off the

mortgage on the Holiefields’ home and for the installation of a swimming pool.105

          174.     On February 6, 2019, Morgan-Holiefield pled guilty to filing false tax return

documents from 2011 in 2014 that excluded over $200,000 in taxes.106 Morgan-Holiefield was

sentenced to 18 months in prison, fined $25,000, and ordered to pay $190,747 in restitution for

her tax offense.

          175.     Following Morgan’s sentencing, U.S. Attorney Matthew Schneider stated that

“Morgan was punished for cheating on her taxes and for helping conceal hundreds of thousands

of dollars in illegal payments from FCA executives to Morgan and her husband.”107

VIRDELL KING

          176.     Virdell King was a senior UAW official in the UAW’s Chrysler Department from

2008 until 2016. King was responsible for negotiating and administering the CBAs between the

UAW and FCA. In 2011 and 2015, King served as a member of the UAW national negotiating

committee responsible for the CBA between the UAW and FCA. From 2008 to 2015, King also

was the Assistant Director of the NTC, and from 2011 to 2015 she served on the NTC’s Joint

Activities Board.108




104
      Id. at 13.
105
   Iacobelli Indictment, July 26, 2017 (ECF No. 4), at 16-17; Mickens Plea Agreement, Apr. 5,
2018, (ECF No. 88), at 7.
106
      Morgan Plea Agreement, Feb. 16, 2018 (ECF No. 63), at 2-3.
107
   Robert Snell, Holiefield Widow Gets 18 Months in Auto Industry Corruption Scandal, THE
DETROIT NEWS (July 18, 2018),
https://www.detroitnews.com/story/business/autos/2018/07/13/monica-morgan-holiefield-
sentenced-uaw-fiat-chrysler/781882002/.
108
      King Plea Agreement, Aug. 29, 2017 (ECF No. 43), at 3-4.
                                                 41
           177.      On August 29, 2017, King pled guilty to conspiracy to violate the Labor

Management Relations Act. King was sentenced to two months in prison and a fine of $5,500

for her role in the conspiracy between the UAW and FCA.

           178.      King admitted that from 2012 through 2015, she used an NTC credit card to make

over $40,000 in personal purchases for herself and for other senior UAW officials knowing that

the credit card purchases were authorized by Iacobelli, who was acting in the interest of FCA,

and were paid for by funds provided by FCA.109

           179.      King’s purchases included Christian Louboutin shoes worth over $1,000, jewelry,

golf equipment, luggage, concert and theme park tickets, and $2,180 shotgun as a birthday

present for Jewell.110

NANCY ADAMS JOHNSON

           180.      Nancy Adams Johnson was the Top Administrative Assistant to Norwood Jewell,

Vice President of the UAW’s Chrysler Department from 2014 through 2016. As the Top

Administrative Assistant, Johnson was the second most senior official in the UAW Chrysler

Department. Johnson was responsible for negotiating and administering the CBAs between the

UAW and FCA. In 2015, Johnson served as a member of the UAW national negotiating

committee responsible for the CBA between the UAW and FCA.111

           181.      On July 23, 2018, Johnson pled guilty to one count of conspiracy to violate the

Labor Relations Management Act. Johnson was sentenced to five months in prison and a fine of

$10,000 for her role in the conspiracy between the UAW and FCA.



109
      Id. at 9.
110
      Id. at 8; Johnson Plea Agreement, July 23, 2018 (ECF No. 112), at 8.
111
      Id. at 4, 7.
                                                    42
           182.   Johnson admitted that she was given an NTC credit card in 2014 and, from 2014

through 2016 she used the NTC credit card to make over $40,000 in personal purchases for

herself and other senior UAW officials. Johnson also admitted that she knew these purchases

were authorized by individuals acting in the interest of FCA and were paid for with funds

provided by FCA.112

           183.   Johnson’s purchases included travel, golf, limousine rides, designer clothes and

shoes, including a pair of Christian Louboutin shoes worth over $1,000, jewelry, and lavish

meals.113

           184.   Johnson also revealed that in 2014, 2015 and 2016, high-level UAW officials

used NTC credit cards with funds supplied by FCA to pay for lavish months-long stays in Palm

Springs where little to no UAW business was being conducted.

KEITH MICKENS

           185.   Keith Mickens was a senior UAW official in the UAW Chrysler Department from

2010 through 2015. Mickens was responsible for negotiating and administering the CBAs

between the UAW and FCA. In 2011, Mickens served as a member of the UAW national

negotiating committee responsible for the CBA between the UAW and FCA.114

           186.   Mickens was also Co-Director of the NTC and served on the NTC Joint Activities

Board. As Co-Director of the NTC, Mickens was responsible for reviewing and approving all

payments made by the NTC.115



112
      Id. at 9.
113
  Id. at 3; Jewell Plea Agreement, United States v. Jewell, Case No. 2:19-cr-20146 (E.D. Mich.
Apr. 2, 2019) (ECF No. 10), at 11.
114
      Mickens Information, Feb. 6, 2018 (ECF No. 61), at 4.
115
      Mickens Sentencing Mem. of the United States, Oct. 31, 2018 (ECF No. 156), at 4.
                                                 43
          187.   On April 5, 2018, Mickens pled guilty to one count of conspiracy to violate the

Labor Management Relations Act. Mickens was sentenced to 12 months in prison and fined

$10,000 for his role in the conspiracy.

          188.   Mickens admitted to helping transfer over $700,000 from FCA to Holiefield using

companies controlled by Holiefield and his wife, Monica Morgan and that FCA concealed the

payments using the NTC bank accounts.116

          189.   Mickens also admitted that in or around 2010, he was provided an NTC credit

card that was paid for by the NTC using funds provided by FCA. Between 2012 and 2014,

Mickens used his NTC credit card to make over $7,500 in personal purchases, including over

$2,500 at Best Buy stores.

          190.   Mickens also admitted to accepting $25,000 directly from FCA as “a one-time,

non-precedent setting, incentivized retirement program,” on the condition that he agreed in

writing not to disclose the payment to “members of the news media” or to any other third

parties.117

DENNIS WILLIAMS

          191.   Dennis Williams was President of the UAW from 2014 to June 2018. Williams

was responsible for negotiating and administering the CBAs between the UAW and FCA. In

2015, Williams served as a member of the UAW national negotiating committee responsible for

the CBA between the UAW and FCA. As President, Williams was also responsible for selecting

which of the Big Three automakers would be the target company for negotiations.




116
   Mickens Plea Agreement, Apr. 5, 2018 (ECF No. 88), at 6-7; Mickens Sentencing Mem. of
the United States, Oct. 31, 2018 (ECF No. 156), at 1,7.
117
      Mickens Plea Agreement, Apr. 5, 2018 (ECF No. 88), at 8.
                                                44
       192.   During Williams’s tenure as President, he directed or approved the improper use

of over $1 million in union funds, some of which came from FCA through the NTC, in

connection with UAW retreats in Palm Springs, California, including at least $570,000 prior to

the 2015 CBA negotiations.118

       193.   In 2014 or 2015, Williams directed that senior UAW officials use NTC funds to

pay for travel, lavish meals and entertainment for UAW officials and their friends, family and

allies, citing a need to reduce costs to the UAW budget from such expenditures because the

UAW budget was under pressure.119

       194.   Williams has yet to be formally charged in the conspiracy but he has been

implicated in a wider corruption scandal at the UAW with federal investigators conducting a raid

of his home in August 2019.

       F.     FCA Negotiating a Settlement with the DOJ

       195.   On May 3, 2019, FCA disclosed to investors that the Company was “in

discussions with the DOJ about a potential resolution of its investigation” that FCA engaged in

tax fraud and a conspiracy with the UAW in violation of the Labor Relations Management (Taft-

Hartley) Act. The Company further stated that the “outcome of those discussion [with the DOJ]

118
   Pearson Criminal Complaint, United States v. Pearson, Case No. 2:19-mj-30488-DUTY (E.D.
Mich. Sept. 12, 2019) (ECF No. 1), at 10-12, 15-17; see also Robert Snell, Ian Thibodeau and
Daniel Howes, UAW Presidents Gary Jones, Dennis Williams Implicated in Federal Probe, THE
DETROIT NEWS (Sept. 12, 2019) (identifying Dennis Williams as “UAW Official B” in the
Pearson Criminal Complaint),
https://www.detroitnews.com/story/business/autos/2019/09/12/uaw-presidents-gary-jones-
dennis-williams-implicated-in-federal-probe/2302410001/; Johnson Plea Agreement, July 23,
2018 (ECF No. 112), at 10.
119
   Johnson Plea Agreement, July 23, 2018 (ECF No. 112), at 9; see also Robert Snell, Ex-UAW
Boss Dennis Williams Ok’d Using Training Center Funds, Aide Says, THE DETROIT NEWS (July
26, 2018) (identifying Dennis Williams as the “high level UAW official referenced by Johnson),
https://www.detroitnews.com/story/business/autos/2018/07/26/uaw-president-dennis-williams-
conspiracy-directed-use-automaker-funds-through-training-centers/822741002/.
                                              45
is uncertain; however any resolution may involve the payment of penalties and other

sanctions.”120

            196.   On June 19, 2019, The Detroit News reported that negotiations between FCA and

the DOJ had been underway since at least December and that the proposed penalties to FCA

would include FCA “submitting to government oversight for up to five years, paying less than

$50 million in penalties and agreeing to make broad institutional changes to emerge from a

bribery scandal that has led to eight convictions, including former FCA Vice President Alphons

Iacobelli.”121 One of the DOJ’s terms for settlement in the negotiation is also that FCA agrees to

admit guilt in connection with the conspiracy with the UAW.122

            197.   Additionally, the same article reported that “the ongoing corruption scandal

entangling union training centers funded by all three Detroit automakers also has demonstrated

that FCA executives wooed union leaders with cash, gifts and other benefits” and that the DOJ’s

allegation that “Fiat Chrysler and the UAW [were] co-conspirators in a still widening corruption

conspiracy” is “at odds with claims the Auburn Hills automaker and labor union were victimized

by rogue employees.”123

            G.     Defendants’ False and Misleading Statements

            198.   During the Class Period, Defendants issued false and misleading statements

concerning the 2015 CBA by failing to disclose that the CBA was affected by FCA’s bribery



120
      See Interim Report, Form 6-K (filed May 3, 2019) at 54.
121
   Robert Snell, Ian Thibodeau and Daniel Howes, Fiat Chrysler Negotiates with Feds to
Resolve Corruption Probe, THE DETROIT NEWS (June 19, 2019),
https://www.detroitnews.com/story/business/autos/chrysler/2019/06/19/fiat-chrysler-negotiates-
feds-resolve-corruption-probe/1489636001/.
122
      Id.
123
      Id.
                                                 46
scheme and that the Company secured concessions in the 2015 CBA as a result of the bribery

scheme.

       199.     After the DOJ filed indictments against Iacobelli and Durden in July 2017 and the

market heard of the possibility of some aspects of the bribery scheme, Defendants issued a series

of false and misleading statements designed to quell investor concerns regarding the scope and

effects of the bribery scheme. Defendants falsely assured the market of the Company’s

innocence in the bribery scandal, falsely representing that FCA was a “victim” and that the

Company neither knew about nor sanctioned the bribery scheme. Additionally, Defendants

falsely assured the market that the bribes provided to numerous senior UAW officials, including

individuals directly responsible for negotiating the 2015 CBA, did not impact the 2015 CBA

negotiations.

       200.     Defendants’ false and misleading statements and omissions, concealed material

risks to the Company that were likely to be realized upon disclosure of the full scope of the

Company’s bribery scheme.

                1.     The February 29, 2016 False and Misleading Statements

       201.     On February 29, 2016, FCA filed its annual report on Form 20-F for the year

ended December 31, 2015 with the SEC (the “2015 20-F”). The 2015 20-F was signed by

Defendant Palmer. The 2015 20-F contained signed Sarbanes-Oxley (“SOX”) certifications by

Defendants Marchionne and Palmer attesting to the accuracy of financial reporting, the

disclosure of any material change to the Company’s internal controls over financial reporting,

and the disclosure of all fraud.

       202.     The 2015 20-F contained the following statement regarding the Company’s

collective bargaining agreement with the UAW:


                                               47
          In October 2015, FCA US and the UAW agreed to a new four-year national
          collective bargaining agreement, which will expire in September 2019. The
          provisions of the agreement continue certain opportunities for success-based
          compensation upon meeting certain quality and financial performance metrics.
          The agreement closes the pay gap between “Traditional” and “In-progression”
          employees over an eight year period and will continue to provide UAW-
          represented employees with a simplified adjusted profit sharing plan. The
          adjusted profit sharing plan was effective for 2016 and was directly aligned with
          NAFTA profitability. The agreement included lump-sum payments in lieu of
          further wage increases of primarily U.S. $4,000 for “Traditional” employees and
          U.S. $3,000 for “In-progression” employees totaling approximately $141 million
          (€126 million) that was paid to UAW members on November 6, 2015.124

          203.    The 2015 20-F also contained the following statement touting the UAW’s

agreement to implement the Company’s use of the WCM system:

          Throughout our manufacturing operations, we have deployed WCM
          principles…We are the only OEM [Original Equipment Manufacturer] that is a
          member of the WCM Association…Concurrently with our January 2014
          acquisition of the remaining 41.5% of FCA US owned by the VEBA Trust, FCA
          US entered into a memorandum of understanding to supplement the existing
          collective bargaining agreement with the International Union, United
          Automobile, Aerospace and Agricultural Implement Workers of America
          (the “UAW”), and provide for a specific commitment to the implementation
          of our WCM principles throughout FCA US’s manufacturing facilities, to
          facilitate benchmarking across all of our manufacturing plants and actively assist
          in the achievement of FCA US’s long-term business plan. (Emphasis added).125

          204.    The statements in ¶¶ 202-203 were false and misleading or omitted material facts

when made because: (i) Defendants failed to disclose that FCA senior executives had authorized

and carried out a scheme to bribe UAW officials for the purpose of obtaining concessions during

the 2015 CBA process; (ii) Defendants failed to disclose that Marchionne personally participated

in the bribery scheme by providing an illegal gift to Holiefield in violation of the Taft-Hartley

Act; (iii) Defendants failed to disclose that FCA received concessions from the UAW in

exchange for the illegal bribes, including the UAW’s agreement to implement WCM and other


124
      See FCA 2015 Form 20-F (filed 2/29/16) at 130.
125
      See id. at 35.
                                                 48
terms in the CBA; (iv) Defendants failed to disclose that the labor cost advantage FCA gained in

the 2015 CBA was the result of illegal bribes given to UAW officials; (v) Defendants concealed

the risk that the Company would not be able to obtain similar labor concessions going forward

absent the bribery; (vi) Defendants concealed the risk that without similar concessions from the

UAW, the Company’s margin gains in its North American segment were not sustainable; and

(vii) Defendants concealed the risk that the Company would be subject to penalties and liabilities

once the effects of the bribery scheme on the CBA process became known.

                2.    The February 28, 2017 Misstatements and Omissions

        205.    On February 28, 2017, FCA filed its annual report on Form 20-F for the year

ended December 31, 2016 with the SEC (the “2016 20-F”). The 2016 20-F was signed by

Defendant Palmer.      The 2016 20-F contained signed SOX certifications by Defendants

Marchionne and Palmer attesting to the accuracy of financial reporting, the disclosure of any

material changed to the Company’s internal controls over financial reporting, and the disclosure

of all fraud.

        206.    The 2016 20-F contained the following statement regarding the Company’s

collective bargaining agreement with the UAW:

        In October 2015, FCA US and the UAW agreed to a new four-year national
        collective bargaining agreement, which will expire in September 2019. The
        provisions of the agreement continue certain opportunities for success-based
        compensation upon meeting certain quality and financial performance metrics.
        The agreement closes the pay gap between “Traditional” and “In-progression”
        employees over an eight year period and will continue to provide UAW-
        represented employees with a simplified adjusted profit sharing plan. The
        adjusted profit sharing plan was effective for 2016 and was directly aligned with
        NAFTA profitability. The agreement included lump-sum payments in lieu of
        further wage increases of primarily U.S. $4,000 for “Traditional” employees and




                                               49
          U.S.$3,000 for “In-progression” employees totaling approximately $141 million
          (€126 million) that was paid to UAW members on November 6, 2015.126

          207.    The 2016 20-F also touted the UAW’s agreement to implement FCA’s WCM

system:

          Throughout our manufacturing operations, we have deployed WCM
          principles…We are the only OEM [Original Equipment Manufacturer] that is a
          member of the WCM Association…Concurrently with our January 2014
          acquisition of the remaining 41.5% of FCA US owned by the VEBA Trust, FCA
          US entered into a memorandum of understanding to supplement the existing
          collective bargaining agreement with the International Union, United
          Automobile, Aerospace and Agricultural Implement Workers of America
          (the “UAW”), and provide for a specific commitment to the implementation
          of our WCM principles throughout FCA US’s manufacturing facilities, to
          facilitate benchmarking across all of our manufacturing plants and actively assist
          in the achievement of FCA US’s long-term business plan. (Emphasis added).127

          208.    The statements in ¶¶ 206-207 were false and misleading or omitted material facts

when made because: (i) Defendants failed to disclose that FCA senior executives had authorized

and carried out a scheme to bribe UAW officials for the purpose of obtaining concessions during

the 2015 CBA process; (ii) Defendants failed to disclose that Marchionne personally participated

in the bribery scheme by providing an illegal gift to Holiefield in violation of the Taft-Hartley

Act; (iii) Defendants failed to disclose that FCA received concessions from the UAW in

exchange for the illegal bribes, including the UAW’s agreement to implement WCM and other

terms in the CBA; (iv) Defendants failed to disclose that the labor cost advantage FCA gained in

the 2015 CBA was the result of illegal bribes given to UAW officials; (v) Defendants concealed

the risk that the Company would not be able to obtain similar labor concessions going forward

absent the bribery; (vi) Defendants concealed the risk that without similar concessions from the

UAW, the Company’s margin gains in its North American segment were not sustainable; and


126
      See FCA 2016 Form 20-F (filed 2/28/17) at 125.
127
      See id. at 34-35.
                                                 50
(vii) Defendants concealed the risk that the Company would be subject to penalties and liabilities

once the effects of the bribery scheme on the CBA process became known.

                 3.     The June 26, 2017 Misstatements and Omissions

          209.   On July 26, 2017, the DOJ filed an indictment against Iacobelli for participating

in the bribery scheme. On the same day, Monica Morgan-Holiefield, Holiefield’s widow, was

also charged with conspiring with Iacobelli and others.

          210.   In response to the DOJ’s charges, on July 26, 2017, FCA issued the following

denial:

          FCA US and the UAW were the victims of malfeasance by certain of their
          respective employees that held roles at the National Training Center (NTC),
          an independent legal entity. These egregious acts were neither known to nor
          sanctioned by FCA US. Upon learning of possible malfeasance in June 2015,
          the Company investigated the matter and, as a result, Mr. Iacobelli and Mr.
          Durden were promptly separated from the Company upon FCA US
          obtaining credible evidence of wrongdoing.

          The Company has also worked with the UAW to implement governance, auditing
          and structural reforms to improve the accountability and transparency of the NTC.
          FCA US has cooperated fully with the U.S. Attorney’s office in its investigation
          of this matter. We remain committed to ensuring that the Company and its
          employees act in a manner consistent with high standards of legal compliance,
          ethics, integrity and quality.

          The Company intends to pursue all potential legal remedies against Mr. Iacobelli
          and any other culpable parties. As the U.S. Attorney’s investigation is ongoing,
          the Company cannot comment further.

          (Emphasis added).128


          211.   The statement in ¶ 210 was false and misleading or omitted material facts when

made because: (i) Defendants were not “victims” of the bribery scheme but rather, FCA


128
   Press Release, FCA US LLC, Statement in Response to Department of Justice Investigation,
PR NEWSWIRE (July 26, 2017), available at https://www.prnewswire.com/news-
releases/statement-in-response-to-department-of-justice-investigation-300494808.html.
                                                 51
authorized and carried out the scheme for the purpose of obtaining concessions from the UAW

during the 2015 CBA process; (ii) FCA benefited from the bribery scheme by obtaining

concessions from the UAW in the 2015 CBA process that provided FCA with a labor cost

advantage over its competitors; (iii) the participants in the bribery scheme were not limited to

certain employees that were no longer with the Company, as Marchionne personally participated

in the bribery scheme by providing an illegal gift to Holiefield in violation of the Taft-Hartley

Act; (iv) Defendants concealed the risk that the Company would not be able to obtain similar

labor concessions going forward absent the bribery; (v) Defendants concealed the risk that

without similar concessions from the UAW, the Company’s margin gains in its North American

segment were not sustainable; and (vi) Defendants concealed the risk that the Company would be

subject to penalties and liabilities once the effects of the bribery scheme on the CBA process

became known.

              4.      The September 19, 2017 False and Misleading Statements

       212.   On September 19, 2017, The Detroit News reported that federal prosecutors had

seized $292,000 from Hospice of Metropolitan Detroit, a fake hospice that was used to funnel

cash to Morgan-Holiefield and was principally funded by Holiefield’s The Leave the Light on

Foundation, where FCA’s Durden served as treasurer.

       213.   In the same article, Marchionne falsely defended FCA, stating that the bribery

scandal involving FCA employees had “nothing to do with the collective bargaining process”

during UAW negotiations.129




129
   Robert Snell, Feds: Fake Hospice Laundered Cash in FCA-UAW Scandal, THE DETROIT
NEWS (Sept. 19, 2017), https://www.detroitnews.com/story/business/autos/2017/09/19/fake-
hospice-laundered-cash-fca-uaw-scandal/105799814/.
                                               52
       214.    The statement in ¶ 213 was false and misleading when made because: (i)

Marchionne knew that FCA authorized and carried out the scheme for the purpose of obtaining

concessions from the UAW during the 2015 CBA process; (ii) Marchionne, personally

participated in the bribery scheme by providing an illegal gift to Holiefield in violation of the

Taft-Hartley Act; (iii) Marchionne concealed the risk that the Company would not be able to

obtain similar labor concessions going forward absent the bribery; (iv) Marchionne concealed the

risk that without similar concessions from the UAW, the Company’s margin gains in its North

American segment were not sustainable; and (v) Marchionne concealed the risk that the

Company would be subject to penalties and liabilities once the effects of the bribery scheme on

the CBA process became known.

               5.      The February 20, 2018 False and Misleading Statements

       215.    On February 20, 2018, FCA filed the 2017 20-F with the SEC. The 2017 20-F

was signed by Defendant Palmer. The 2017 20-F contained signed SOX certifications by

Defendants Marchionne and Palmer attesting to the accuracy of financial reporting, the

disclosure of any material changed to the Company’s internal controls over financial reporting,

and the disclosure of all fraud.

       216.    The 2017 20-F contained the following statement regarding the Company’s

collective bargaining agreement with the UAW:

       In October 2015, FCA US and the UAW agreed to a new four-year national
       collective bargaining agreement, which will expire in September 2019. The
       provisions of the agreement continue certain opportunities for success-based
       compensation upon meeting certain quality and financial performance metrics.
       The agreement closes the pay gap between “Traditional” and “In-progression”
       employees over an eight year period and will continue to provide UAW-
       represented employees with a simplified adjusted profit sharing plan. The
       adjusted profit sharing plan was effective for 2016 and was directly aligned with
       NAFTA profitability. The agreement included lump-sum payments in lieu of
       further wage increases of primarily U.S. $4,000 for “Traditional” employees and

                                               53
          U.S. $3,000 for “In-progression” employees totaling approximately $141 million
          (€126 million) that was paid to UAW members on November 6, 2015.130

          217.    The 2017 20-F also contained the following update regarding the Company’s use

of the WCM system:

          We have deployed World Class Manufacturing (“WCM”) principles throughout
          our manufacturing operations…We are the only OEM [Original Equipment
          Manufacturer] that is a member of the WCM Association…Unlike some other
          advanced manufacturing programs, WCM is designed to prioritize issues, focus
          on those incentives believed likely to yield the most significant savings and
          improvements, and direct resources to those initiatives.131

          218.    The statements in ¶¶ 216-217 were false and misleading or omitted material facts

when made because: (i) Defendants failed to disclose that FCA senior executives had authorized

and carried out a scheme to bribe UAW officials for the purpose of obtaining concessions during

the 2015 CBA process; (ii) Defendants failed to disclose that Marchionne personally participated

in the bribery scheme by providing an illegal gift to Holiefield in violation of the Taft-Hartley

Act; (iii) Defendants failed to disclose that FCA received concessions from the UAW in

exchange for the illegal bribes, including the UAW’s agreement to implement WCM and other

terms in the CBA; (iv) Defendants failed to disclose that the labor cost advantage FCA gained in

the 2015 CBA was the result of illegal bribes given to UAW officials; (v) Defendants concealed

the risk that the Company would not be able to obtain similar labor concessions going forward

absent the bribery; (vi) Defendants concealed the risk that without similar concessions from the

UAW, the Company’s margin gains in its North American segment were not sustainable; and

(vii) Defendants concealed the risk that the Company would be subject to penalties and liabilities

once the effects of the bribery scheme on the CBA process became known.



130
      See FCA 2017 Form 20-F (filed 2/20/18) at 117.
131
      See id. at 24.
                                                 54
          219.    The 2017 20-F also contained the following false statements regarding the

investigation into the bribery scandal:

          In connection with an on-going government investigation into matters at the
          UAW-Chrysler National Training Center, the U.S. Department of Justice has
          brought charges against a number of individuals including two former FCA US
          employees and individuals associated with the UAW for, among other things, tax
          fraud and conspiring to provide money or other things of value to a UAW officer
          and UAW employees while acting in the interests of FCA US, in violation of the
          Labor Management Relations (Taft-Hartley) Act. We believe that FCA US was a
          victim of these acts and we continue to cooperate with this investigation. Several
          putative class action lawsuits have been filed against FCA US in U.S. federal
          court alleging harm to UAW workers as a result of these acts. At this early stage,
          we are unable to reliably evaluate the likelihood that a loss will be incurred or
          estimate a range of possible loss.132

          220.    The statement in ¶ 219 was false and misleading or omitted material facts when

made because: (i) Defendants were not “victims” of the bribery scheme but rather, FCA

authorized and carried out the scheme for the purpose of obtaining concessions from the UAW

during the 2015 CBA process; (ii) FCA benefited from the bribery scheme by obtaining

concessions from the UAW in the 2015 CBA process that provided FCA with a labor cost

advantage over its competitors; (iii) the participants in the bribery scheme were not limited to

certain employees that were no longer with the Company, as Marchionne personally participated

in the bribery scheme by providing an illegal gift to Holiefield in violation of the Taft-Hartley

Act; (iv) Defendants concealed the risk that the Company would not be able to obtain similar

labor concessions going forward absent the bribery; (v) Defendants concealed the risk that

without similar concessions from the UAW, the Company’s margin gains in its North American

segment were not sustainable; and (vi) Defendants concealed the risk that the Company would be

subject to penalties and liabilities once the effects of the bribery scheme on the CBA process

became known.

132
      See id. at 34.
                                                 55
               6.     The August 27, 2018 False and Misleading Statements

       221.    On August 27, 2018, Iacobelli was sentenced to over 5 years in federal prison for

bribing UAW officials in order to obtain labor concessions from UAW leadership.

       222.    Following the announcement of Iacobelli’s sentencing, FCA again falsely stated

that the illegal scheme had nothing to do with the collective bargaining process, issuing a

statement that the Company “firmly restates that it is a victim of illegal conduct by Al Iacobelli

and certain other rogue individuals who formally held leadership roles at the [NTC]…the

conduct of these individuals…had no impact on the collective bargaining process.”133

       223.    The statement in ¶ 222 were false and misleading or omitted material facts when

made because: (i) Defendants were not “victims” of the bribery scheme but rather, FCA

authorized and carried out the scheme for the purpose of obtaining concessions from the UAW

during the 2015 CBA process; (ii) FCA benefited from the bribery scheme by obtaining

concessions from the UAW in the 2015 CBA process that provided FCA with a labor cost

advantage over its competitors; (iii) the participants in the bribery scheme were not limited to

certain employees that were no longer with the Company, as Marchionne personally participated

in the bribery scheme by providing an illegal gift to Holiefield in violation of the Taft-Hartley

Act; (iv) Defendants concealed the risk that the Company would not be able to obtain similar

labor concessions going forward absent the bribery; (v) Defendants concealed the risk that

without similar concessions from the UAW, the Company’s margin gains in its North American

segment were not sustainable; and (vi) Defendants concealed the risk that the Company would be



133
   See Tresa Baldas, Ex-Fiat Chrysler Exec Alphons Iacobelli Gets 5 ½ Years in UAW Scandal,
DETROIT FREE PRESS (Aug. 27, 2018),
http://www.freep.com/story/money/cars/chrysler/2018/08/27/fca-alphons-iacobelli-uaw-
sentencing/1108849002/.
                                               56
subject to penalties and liabilities once the effects of the bribery scheme on the CBA process

became known.

                 7.     The February 22, 2019 False and Misleading Statements

          224.   On February 22, 2019, FCA filed the 2018 20-F for the year ended December 31,

2018 with the SEC (the “2018 20-F”). The 2018 20-F was signed by Defendant Palmer. The

2018 20-F contained signed SOX certifications by Defendants Marchionne and Palmer attesting

to the accuracy of financial reporting, the disclosure of any material changed to the Company’s

internal controls over financial reporting, and the disclosure of all fraud.

          225.   The 2018 20-F contained the following statement regarding the Company’s

collective bargaining agreement with the UAW:

          In October 2015, FCA US and the UAW agreed to a new four-year national
          collective bargaining agreement, which will expire in September 2019. The
          provisions of the agreement continue certain opportunities for success-based
          compensation upon meeting certain quality and financial performance metrics.
          The agreement closes the pay gap between “Traditional” and “In-progression”
          employees over an eight year period and will continue to provide UAW-
          represented employees with a simplified adjusted profit sharing plan. The
          adjusted profit sharing plan was effective for 2016 and was directly aligned with
          NAFTA profitability. The agreement included lump-sum payments in lieu of
          further wage increases of primarily U.S. $4,000 for “Traditional” employees and
          U.S.$3,000 for “In-progression” employees totaling approximately $141 million
          (€126 million) that was paid to UAW members on November 6, 2015.134

          226.   The 2018 20-F contained the following statement regarding the Company’s use of

the WCM system:

          We have deployed World Class Manufacturing (“WCM”) principles throughout our
          manufacturing operations…We are the only OEM [Original Equipment Manufacturer]
          that is a member of the WCM Association…Unlike some other advanced manufacturing
          programs, WCM is designed to prioritize issues, focus on those incentives believed likely




134
      See FCA 2018 Form 20-F (filed 2/20/19) at 23.
                                                 57
          to yield the most significant savings and improvements, and direct resources to those
          initiatives.135

          227.    The statements in ¶¶ 225-226 were false and misleading or omitted material facts

when made because: (i) Defendants failed to disclose that FCA senior executives had authorized

and carried out a scheme to bribe UAW officials for the purpose of obtaining concessions during

the 2015 CBA process; (ii) Defendants failed to disclose that Marchionne personally participated

in the bribery scheme by providing an illegal gift to Holiefield in violation of the Taft-Hartley

Act; (iii) Defendants failed to disclose that FCA received concessions from the UAW in

exchange for the illegal bribes, including the UAW’s agreement to implement WCM and other

terms in the CBA; (iv) Defendants failed to disclose that the labor cost advantage FCA gained in

the 2015 CBA was the result of illegal bribes given to UAW officials; (v) Defendants concealed

the risk that the Company would not be able to obtain similar labor concessions going forward

absent the bribery; (vi) Defendants concealed the risk that without similar concessions from the

UAW, the Company’s margin gains in its North American segment were not sustainable; and

(vii) Defendants concealed the risk that the Company would be subject to penalties and liabilities

once the effects of the bribery scheme on the CBA process became known.

          228.    The 2018 20-F also contained the following false statement regarding the bribery

scandal:

          In connection with an on-going government investigation into matters at the
          UAW-Chrysler National Training Center, the U.S. Department of Justice has
          brought charges against a number of individuals including two former FCA US
          employees and individuals associated with the UAW for, among other things, tax
          fraud and conspiring to provide money or other things of value to a UAW officer
          and UAW employees while acting in the interests of FCA US, in violation of the
          Labor Management Relations (Taft-Hartley) Act. We continue to cooperate with
          this investigation. Several putative class action lawsuits have been filed against
          FCA US in U.S. federal court alleging harm to UAW workers as a result of these

135
      See id. at 17.
                                                 58
          acts. At this early stage, we are unable to reliably evaluate the likelihood that a
          loss will be incurred or estimate a range of possible loss.136


          229.    The statement in ¶ 228 was false and misleading or omitted material facts when

made because: (i) Defendants failed to disclose that FCA authorized and carried out the scheme

for the purpose of obtaining concessions from the UAW during the 2015 CBA process; (ii) FCA

benefited from the bribery scheme by obtaining concessions from the UAW in the 2015 CBA

process that provided FCA with a labor cost advantage over its competitors; (iii) the participants

in the bribery scheme were not limited to certain employees that were no longer with the

Company, as Marchionne personally participated in the bribery scheme by providing an illegal

gift to Holiefield in violation of the Taft-Hartley Act; (iv) Defendants concealed the risk that the

Company would not be able to obtain similar labor concessions going forward absent the

bribery; (v) Defendants concealed the risk that without similar concessions from the UAW, the

Company’s margin gains in its North American segment were not sustainable; and (vi)

Defendants concealed the risk that the Company would be subject to penalties and liabilities

once the effects of the bribery scheme on the CBA process became known.

          230.    Notably, in the 2018 20-F Defendants were no longer asserting they were victims

of the bribery scheme, implicitly acknowledging the false and misleading nature of their prior

statements, but still failed to disclose that FCA participated in the scheme and that their bribes

influenced the 2015 CBA negotiations.

                  8.     The August 23, 2019 False and Misleading Statements

          231.    On August 23, 2019, S&P Global Intelligence reported that after more than two

years and eight individuals being found guilty of participating in the bribery scheme designed to


136
      See id. at 239.
                                                  59
influence the collective bargaining negotiations between the parties, the DOJ would be

expanding its investigation into the corruption between FCA and the UAW.

       232.    In response, the Company again reiterated to S&P Global Intelligence that it was

the victim of the acts of the individuals implicated in the scandal:

       FCA US also confirms that the conduct of these individuals — for their personal
       enrichment and neither at the direction nor for the benefit of the company — had
       no impact on the collective bargaining process…Rather, the behavior involved a
       small number of bad actors who stole training funds entrusted to their control and
       co-opted other individuals who reported to them to carry out or conceal their
       activity over a period of several years.137

       233.    The statement in ¶ 232 was false and misleading or omitted material facts when

made because: (i) Defendants failed to disclose that FCA authorized and carried out the scheme

for the purpose of obtaining concessions from the UAW during the 2015 CBA process; (ii) FCA

benefited from the bribery scheme by obtaining concessions from the UAW in the 2015 CBA

process that provided FCA with a labor cost advantage over its competitors; (iii) the participants

in the bribery scheme were not limited to certain employees that were no longer with the

Company, as Marchionne personally participated in the bribery scheme by providing an illegal

gift to Holiefield in violation of the Taft-Hartley Act; (iv) Defendants concealed the risk that the

Company would not be able to obtain similar labor concessions going forward absent the

bribery; (v) Defendants concealed the risk that without similar concessions from the UAW, the

Company’s margin gains in its North American segment were not sustainable; and (vi)

Defendants concealed the risk that the Company would be subject to penalties and liabilities

once the effects of the bribery scheme on the CBA process became known.


137
   Charlsy Panzino, Timeline: the US Investigation of Corruption at Fiat Chrysler, UAW, S&P
Global Market Intelligence (Aug. 23, 2019), available at
https://www.spglobal.com/marketintelligence/en/news-insights/latest-news-headlines/timeline-
the-us-investigation-of-corruption-at-fiat-chrysler-uaw-53535153.
                                                 60
       H.     The Truth about the Scope of FCA’s Bribery Scheme and its Effects on the
              CBA Process is Revealed

       234.   On November 20, 2019, GM filed a racketeering complaint for damages in the

Eastern District of Michigan against FCA claiming that “FCA was the clear sponsor of pervasive

wrongdoing, paying millions of dollars in bribes to obtain benefits, concessions, and advantages

in the negotiation, implementation, and administration of labor agreements over time.”138

       235.   The GM Complaint disclosed previously unreported facts regarding the

concessions that FCA received from the UAW. Specifically, the GM Complaint revealed new

material information showing that because of the Company’s bribery scheme, FCA received

concessions in the 2011 and 2015 CBAs and that these concessions were denied to GM,

including:

       (a) Marchionne orchestrated the bribery scheme in order to obtain a wage advantage over
           GM and force a merger of FCA and GM, called “Operation Cylinder” (GM
           Complaint ¶ 100);

       (b) GM sought similar concessions from the UAW as those given to FCA but was
           denied, including the UAW’s refusal to implement “GMS,” GM’s equivalent of
           WCM (GM Complaint ¶ 75);

       (c) The UAW secretly entered into a side letter with FCA whereby the UAW agreed that
           the 25% cap on Tier-2 workers would not be reinstated as part of the 2015 CBA (GM
           Complaint ¶ 78);

       (d) UAW leaders did not hold FCA to contractual limits regarding the number of
           temporary workers the Company could hire but forced GM to adhere to the limits
           (GM Complaint ¶ 79);

       (e) FCA was allowed to exercise control over the UAW with respect to pursuing labor
           grievances and health and safety issues but GM was denied this same benefit (GM
           Complaint ¶ 80);


138
   Press Release, General Motors, General Motors Files RICO Lawsuit against Fiat Chrysler
Automobiles (Nov. 20, 2019),
https://media.gm.com/media/us/en/gm/home.detail.html/content/Pages/news/us/en/2019/nov/112
0-gm.html.
                                               61
       (f) The UAW agreed to a side letter with FCA in 2014, allowing the FCA to use a
           prescription drug formulary that would benefit FCA but despite its requests, GM was
           denied the same formulary (GM Complaint ¶ 81);

       (g) At a June 18, 2015 meeting, former UAW President Williams tried to persuade GM
           to agree to a merger with FCA and his presentation was “scripted” by Iacobelli (GM
           Complaint ¶ 89); and

       (h) Before FCA was selected as the target company for the 2015 CBA, GM negotiated a
           tentative deal with the UAW whereby the parties agreed to a total incremental cost
           increase of approximately 20% less than what the UAW had proposed in its
           “Presidential Demand” of just under $1 billion, which the UAW represented it could
           “sell” to the UAW members. (GM Complaint ¶¶ 113, 115). However, as a result of
           pattern bargaining, FCA was able to structure the deal to force enormous costs on
           GM and it was more costly for GM than the agreement it had negotiated before FCA
           was selected target. The final deal between the UAW and GM cost GM almost $1
           billion more than the deal it had reached with the UAW prior to FCA being selected
           target. (GM Complaint ¶ 132).

       236.    Prior to the filing of the GM Complaint, Defendants repeatedly denied that the

FCA sanctioned or knew about that the bribes, that the Company was a “victim” of the actions of

a few employees, and that the bribes did not influence the collective bargaining process.

Immediately after the GM Complaint was filed, FCA issued a press release denying the

allegations, calling the lawsuit “meritless.”

       237.    The GM Complaint revealed to the market for the first time that the market had

been misled about the scope and effects of the bribery scheme. The GM Complaint revealed that

the bribery scheme reached the top of FCA, including Marchionne, that the Company was not

the “victim” of a few rogue employees as it had previously represented to investors, and that the

bribes provided to UAW officials resulted in FCA obtaining concessions which provided the

Company with labor cost advantages over its competitors.

       238.    A November 21, 2019 BNP Paribas analyst report by Stuart Pearson (entitled GM

sues FCA: What do we know?), referred to GM’s allegation that FCA’s systematic bribery was



                                                62
sanctioned by Marchionne “both new and unprecedented,” while stating the downside of GM

Complaint is “[p]otential multi-billion [dollar] liabilities.”

         239.   On November 20, 2019, following the revelations about Defendants’ illegal

conduct, FCA’s stock prices fell $0.58 per share, or approximately 3.72%, to close at $15.00 per

share.

         240.   On January 27, 2021, FCA U.S. issued a press release announcing that it reached

an agreement with the DOJ to resolve the DOJ’s investigation into FCA’s former employees and

the bribery scheme at the NTC. As part of the settlement, FCA US agreed to plead guilty to one

count of conspiracy to violate the Labor Management Relations Act and to pay a $30 million

fine. FCA U.S. also agreed to implement an independent compliance monitor for three years

with respect to the dissolution of the NTC and internal controls as they relate to the trusts being

implemented to replace the NTC.

         I.     The 2019 CBA Confirms the Falsity of Defendants’ Statements

         241.   The 2019 CBA process further confirms that Defendants’ Class Period

representations regarding the bribery scheme were false and misleading in that, among other

things, they concealed the risk that FCA’s labor cost advantages were not sustainable.

         242.   FCA went from being the target in the 2015 CBA negotiations, with the ability to

shape the terms of its labor agreement with the UAW (as well as GM’s and Ford’s CBAs

through pattern bargaining), to being the last company to negotiate during the 2019 CBA

process.

         243.   FCA UAW members were reportedly concerned about the bribery scandal during

the 2019 CBA negotiations, with some in the FCA rank-and-file calling for then-UAW President

Gary Jones (“Jones”) to distance himself from the negotiations because of an ongoing


                                                  63
investigation into possible corruption by him and others at the UAW as part of the government’s

expanded investigation of the UAW. Jones took a leave of absence before the negotiations

began and has since been charged with embezzling over $1 million in UAW funds.139

            244.   FCA was viewed as a “wildcard” during the process because “it is almost all new

leadership on both sides.”140 FCA also had the least amount of leverage over its contract terms

due to pattern bargaining. The GM and Ford CBAs provided clear pathways for both full-time

and temporary workers to earn top salaries by the end of the four-year agreement. FCA would

be disproportionally impacted by these terms because it employed a larger number of workers

that would be set to earn increased wages than its rivals. At the time of the negotiations,

approximately 59% of FCA’s workforce was in-progression workers (f/k/a Tier-2).141 The

acceleration of in-progression employees to full-time status would also disproportionally

increase FCA’s labor costs because in-progression workers do not have the same benefits as full-

time workers.142




139
   Id; Jamie L. LaReau and Phoebe Wall Howard, UAW Authorizes Strike; Union Targets
General Motors First in Contract Talks, DETROIT FREE PRESS (Sept. 3, 2019),
https://www.freep.com/story/money/cars/general-motors/2019/09/03/uaw-strike-
gm/2086091001/; Ben Klayman, Former UAW President Gary Jones Charged in U.S.
Corruption Probe, REUTERS (Mar. 5, 2020), https://www.reuters.com/article/us-usa-autos-labor-
corruption/former-uaw-president-gary-jones-charged-in-u-s-corruption-probe-
idUSKBN20S1WE.
140
   Charlsy Panzino, UAW Contract Could Cost Ford More than GM; FCA Impact Unclear:
Analysts, S&P Global Market Intelligence (Nov. 14, 2019), available at
https://www.spglobal.com/marketintelligence/en/news-insights/latest-news-headlines/uaw-
contract-could-cost-ford-more-than-gm-fca-impact-unclear-analysts-55517505.
141
   Breana Noble, Temps, Former Tier 2 Biggest Challenge for FCA in Labor Talks, THE
DETROIT NEWS (Nov. 17, 2019),
https://www.detroitnews.com/story/business/autos/chrysler/2019/11/17/temporary-progression-
employees-biggest-challenge-uaw-talks-fiat-chrysler/2519484001/.
142
      Id.
                                                  64
         245.     On November 29, 2019, nine days after the GM Complaint was filed, a source

familiar with FCA’s contract negotiations suggested that FCA had lost all leverage with respect

to its bargaining power, stating that Company “wants to avoid drama and will likely do so by

putting its in-progression workers on a faster path to higher wages,” consistent with rivals Ford

and GM.         With an outsized number of in-progression workers, acquiescing to these wage

increases would hurt FCA financially, but FCA privately acknowledged it “may be necessary for

ratification.”143

         246.     On December 11, 2019, FCA and the UAW ratified a new CBA, which included

the faster four-year path to full-time status and increased benefits for in-progression workers.144

         247.     Following the 2019 CBA round, the CAR projected the financial impact on each

of the Big Three, projecting that by the end of the CBA in 2023, FCA will go from having the

lowest per vehicle labor cost among the Big Three, to the highest:145




143
   Phoebe Wall Howard, UAW-FCA Close to Tentative Deal that Would Include $9,000 Signing
Bonus, Source Says, DETROIT FREE PRESS (Nov. 29, 2019),
https://www.freep.com/story/money/cars/chrysler/2019/11/29/uaw-fca-contract-negotiations-
bonus/4332228002/.
144
   Eric D. Lawrence, UAW Workers Ratify Labor with Fiat Chrysler; Bargaining Ends for 2019,
DETROIT FREE PRESS (Dec. 11, 2019),
https://www.freep.com/story/money/cars/chrysler/2019/12/11/uaw-fca-2019-
contract/4400139002/.
145
      2020 CAR Report at 13.
                                                 65
       248.    The 2019 CBA confirms that without the bribes, FCA lost its favorable treatment

from UAW leadership and was no longer able to obtain the labor concessions the Company once

enjoyed.

       J.      Additional Scienter and Falsity Allegations

       249.    As alleged herein, the Individual Defendants acted with scienter in that they

knew, or recklessly disregarded, that the public documents and statements they issued and

disseminated to the investing public in the name of the Company or in their own name during the

Class Period were materially false and misleading.

       250.    The Individual Defendants knowingly and substantially participated or acquiesced

in the issuance or dissemination of such statements and documents as primary violations of the

federal securities laws. Defendants, by virtue of their receipt of information reflecting the true

facts regarding FCA obtaining labor cost concessions from the UAW through the use of illegal

bribes, their control over, or receipt or modification of FCA’s allegedly materially misleading

misstatements, were active and culpable participants in the fraudulent scheme alleged herein.

                                               66
         251.   The Individual Defendants knew or recklessly disregarded the false and

misleading nature of the information that they caused to be disseminated to the investing public.

The fraudulent scheme described herein could not have been perpetrated during the Class Period

without the knowledge and complicity or, at least, the reckless disregard of the personnel at the

highest levels of the Company, including the Individual Defendants.

                1.     Marchionne Had the Motive and Opportunity to Commit Fraud and
                       Participated in the Fraud

         252.   Defendant Marchionne had the motive and opportunity to commit the alleged

fraud. Marchionne wanted to force a merger with GM to fulfill his personal desire to be the

CEO of the largest automaker in the world.

         253.   Marchionne made it known that GM was his next conquest after Chrysler, stating

“after fixing Chrysler, let’s…take General Motors and merge them together. Once and for all,

let’s straighten out the car industry, creating an American giant that also allows a long-term

future for Fiat.”146

         254.   In October 2012, Marchionne wrote to GM’s CEO and proposed a merger

between Fiat, Chrysler and GM, but GM rebuffed Marchionne’s attempt.147

         255.   In March 2015, Marchionne wrote to GM’s Board of Directors and management

formally proposing a merger between GM and FCA. On April 14, 2015, GM rejected the

proposal.148

         256.   On April 29, 2015, Marchionne tried to publicly exert pressure on GM by

publishing a PowerPoint presentation entitled “Confessions of a Capital Junkie: An insider

146
    GM Complaint at ¶ 85 (quoting Tommaso Ebhardt, Sergio Marchionne, at 63-64 (2019)
(translated from Italian)).
147
      GM Complaint ¶ 86.
148
      GM Complaint ¶¶ 101-102.
                                               67
perspective on the cure for the industry’s value-destroying addiction to capital,” claiming that a

GM/FCA merger would produce $5 billion in savings “with no impact on number employed.”149

         257.   Marchionne publicly stated just prior to the 2015 CBA negotiations that FCA’s

financial models suggested that a merger between FCA and GM was “the most logical

combination in the entire industry.”150

         258.   On June 18, 2018, GM executives including CEO Mary Barra and its lead labor

negotiator met with UAW President Williams, who “relayed and championed Marchionne’s

proposition.”151

         259.   As CEO of FCA, Marchionne had the ability to orchestrate the fraud through

Iacobelli, FCA’s top executive for labor negotiations, who reported directly to Marchionne.

         260.   Marchionne had actual knowledge that the statements FCA issued denying FCA’s

role in the bribery scheme, as well as the scope of the bribery scheme and its effects on the 2015

CBA, were false and misleading because Marchionne participated in the scheme by giving a

watch worth several thousand dollars to UAW Vice President Holiefield and attempting to

conceal the value. Marchionne also led the 2015 CBA negotiations on behalf of FCA and

received UAW’s agreement to not reinstate the cap on Tier-2 workers prior to the 2015 CBA

process.




149
   FCA, Confessions of a Capital Junkie: An Insider Perspective on the Cure for the Industry’s
Value-Destroying Addiction to Capital (Apr. 29, 2015), available at
https://www.autonews.com/assets/PDF/CA99316430.PDF.
150
   Kristine Owram, Fiat Chrysler, GM Merger Is Most Logical Combination in the Entire Auto
Industry: Sergio Marchionne, FINANCIAL POST (July 10, 2015),
https://business.financialpost.com/news/fiat-chrysler-gm-merger-is-most-logical-combination-in-
the-entire-auto-industry-sergio-marchionne.
151
      GM Complaint ¶ 106.
                                               68
          261.   An internal FCA email disclosed in the investigation involving a conversation

between Iacobelli and “FCA-7” about an inquiry into Holiefield’s use of NTC credit cards

suggests that “FCA-1” (who is believed to be Marchionne), knew about the bribery scheme. In

response to the request for NTC credit card records, FCA-7 emailed Iacobelli stating “We can’t

provide the requested type of information to such people” and “if we tell [the UAW President

and UAW President’s senior assistant] that we aren’t giving them shit, what are they going to do,

tell [FCA-1] that we are being uncooperative? If so, so what?”152

          262.   Marchionne led the 2015 CBA negotiations on behalf of FCA knowing about and

having participated in the bribery scheme.

          263.   FCA’s 2015 CBA deal terms – which Marchionne negotiated – were structured to

force enormous costs on GM; the final deal between FCA and the UAW allegedly cost GM over

$1 billion more than the deal GM reached with the UAW prior FCA being selected as the target

company for negotiations.153

          264.   While Marchionne’s attempt to force a merger with GM was unsuccessful, he was

motivated to continue to conceal FCA’s bribery scheme, which included his own illegal activity,

and its effects from the market.

                 2.      The Individual Defendants Knew from FCA’s Internal Investigation
                         that Iacobelli and Durden Had Bribed UAW Leadership in An
                         Attempt to Gain Labor Concessions

          265.    FCA conducted an investigation into the bribery scheme in 2015, after it was

advised the government was investigating whether FCA was providing bribes to UAW officials

with the purpose of corrupting the CBA process. As a result of the investigation, FCA fired



152
      Iacobelli Indictment, July 26, 2017, (ECF No. 4) at 19.
153
      GM Complaint ¶132.
                                                  69
Iacobelli and Durden for “wrongdoing.” Thus, the Individual Defendants knew that Iacobelli did

not retire from FCA but rather, had engaged in illegal bribes with others at FCA for the purpose

of effecting the CBA negotiations.

       266.    The Individual Defendants had no reasonable basis to represent that FCA was the

victim of rouge employees and that the bribes did not affect the 2015 CBA negotiations.

       267.    Defendants Palmer and Manley knew by August 2018, the latest, that Marchionne

had been questioned by the FBI regarding FCA’s bribery scheme and that he lied to investigators

about an illegal gift he provided to Holiefield.154

       268.    Defendants Palmer and Manley were aware by at least August 2018, of

Marchionne’s involvement in the bribery scheme and thus had information that directly

contradicted Defendants’ statements to investors that FCA was the victim of the bribery scheme,

that the scheme was not sanctioned by FCA, and that the scheme was carried out by rogue

employees Iacobelli and Durden. At a minimum, Palmer and Manley knew that the scheme

extended beyond what the Company had been representing to the public.

               3.      The Individual Defendants Controlled the Contents of the Company’s
                       Public Statements during the Class Period

       269.    Because of their high-level positions, each Individual Defendant was provided

with, or had access to, copies of the documents alleged herein to be false or misleading prior to,

or shortly after, their issuance, and had the ability and opportunity to prevent their issuance or

cause them to be corrected. Because of their positions and access to both public and material

non-public information concerning the Company, the Individual Defendants knew or recklessly

disregarded that the adverse facts alleged herein had not been disclosed to, and were being

154
  Robert Snell, FCA Chief Failed to Disclose Gift to UAW, Sources Say, THE DETROIT NEWS
(Aug. 16, 2018), https://www.detroitnews.com/story/business/autos/chrysler/2018/08/16/sergio-
marchionne-gave-expensive-watch-uaw-failed-tell-investigators-orruption/985477002/.
                                                 70
concealed from the public, and that the representations that were being made to investors about

the scope of the bribery scheme, FCA’s participation in the scheme, and the effects the scheme

had on the Company’s CBA negotiations with the UAW, were materially false, misleading, and

or omitted material facts.

       270.    The Individual Defendants were responsible for the accuracy of FCA’s corporate

statements, and each is therefore responsible and liable for the representations contained therein

or omitted therefrom. FCA knowingly or recklessly made the materially false and misleading

statements and omissions of material fact alleged herein based on the fact that the Individual

Defendants knew or recklessly disregarded that the Company’s statements were materially false

or misleading or omitted material fact at the time such statements were made. Each of these

Defendants was among the most senior executives of the Company during the Class Period and a

member of the Company’s management, and their knowledge may be imputed to the Company.

       271.    Statements made by FCA and the Individual Defendants during the Class Period

plausibly suggest that they had access to the disputed information. All of Defendants’ material

misrepresentations or omissions alleged herein explicitly pertain the scope and extent of the

Company’s bribery scheme and its impact on FCA’s labor negotiations, and could not have been

made with any reasonable basis in fact, as the Individual Defendants either personally

participated in the illegal conduct as well as the labor negotiations, in the case of Marchionne, or

had access to facts demonstrating that the scheme extended beyond what the Company had been

telling the market.

               4.      The Fraud Impacted FCA’s Core Operations

       272.    The fraud concerns the core of FCA’s operations - the manufacturing of vehicles

for sale in the U.S. market.      Nearly all of FCA’s Class Period revenue came from the


                                                71
manufacture and sale of vehicles across the Company’s global segments. During the Class

Period, FCA’s NAFTA segment, driven by its U.S. sales, generated close to or over 90% of the

Company’s EBIT.155

          273.    According to the Center for Automotive Research, labor cost is a material portion

of the total cost to produce a vehicle.156       As a result, the terms of the Company’s labor

agreements, particularly with the UAW, which controls access to automotive manufacturing

labor in FCA’s most important business segment, are of critical importance to the Company.

          274.    By reducing its labor costs, FCA was able to increase its overall profit margins.

Thus, the importance of obtaining favorable terms from the UAW, and the Company’s

willingness to engage in an illegal bribery scheme in order to attempt to obtain such terms, raises

a strong inference of scienter that the Individual Defendants knew or recklessly disregarded that

their statements about the scope of the bribery scheme, FCA’s participation in the scheme, and

its effects on the Company’s CBA negotiations with the UAW, were materially false and

misleading or omitted material facts.

                  5.      The Individual Defendants’ High-Level Positions Support an
                          Inference of Scienter

          275.    As FCA’s top executives, Defendants Marchionne, Manley and Palmer, the

Company’s Class Period CEOs and CFO, respectively controlled the Company’s day-to-day

operations and were informed of and were responsible for monitoring the Company’s U.S.




155
      See supra, n. 64.
156
   Breana Noble, Temps, Former Tier 2 Biggest Challenge For FCA in Labor Talks, The Detroit
News (Nov. 19, 2019),
https://www.detroitnews.com/story/business/autos/chrysler/2019/11/17/temporary-progression-
employees-biggest-challenge-uaw-talks-fiat-chrysler/2519484001/
                                                 72
operations, including FCA’s relationship with the UAW, the labor organization responsible for

producing vehicles in its most important business segment.

       276.   Each Individual Defendant is also a member of FCA’s Group Executive Council,

which is the highest management-level decision-making body within the FCA organization and

was led throughout the Class Period by either Marchionne or Manley.              The Individual

Defendants also are each a member of the Board of Directors that oversees FCA US.

       277.   During his time as FCA’s CEO, Defendant Marchionne played an active role in

the Company’s relationship with the UAW, including directly negotiating with General

Holiefield in 2009 regarding Fiat taking an equity interest in Chrysler and in 2014 in completing

the Chrysler-Fiat merger by making a deal with the UAW VEBA Trust to acquire its remaining

interest in Chrysler. Additionally, in 2015, Marchionne took the lead in negotiating FCA’s CBA

with Holiefield’s successor Norwood Jewell. Marchionne also certified the Company’s financial

reporting filed with the SEC, which included statements about the Company’s labor agreements

and, at times during the Class Period, FCA’s role in the bribery scheme, as well as the scope of

the scheme.

       278.   As    CEO    following    Marchionne’s    death,   Defendant    Manley    assumed

Marchionne’s responsibilities, including his place on internal committees and as an executive

member of the Board of Directors. Manley had served on the Board of Directors as a non-

executive member since 2014. In 2009, after Chrysler emerged from bankruptcy, Manley was

appointed to Marchionne’s management team and reported directly to Marchionne. Manley also

certified the Company’s financial reporting filed with the SEC, which included statements about

the Company’s labor agreements and, at times during the Class Period, FCA’s role in the bribery

scheme, as well as the scope of the scheme.


                                               73
       279.    As FCA’s CFO and the CFO of FCA US, Defendant Palmer was responsible for

reviewing and approving all of FCA and FCA US’s financial reporting, and for signing and

approving the Company’s press releases filed with the SEC. In a January 11, 2015 article, The

Detroit Free Press referred to Palmer as “the most important executive at Fiat Chrysler

Automobiles that most people – outside of the company and Wall Street – never see.”157 As

CFO of FCA US, Palmer’s responsibility over financial reporting extended to financial activities

at the NTC. Therefore, the $9 million in chargebacks funneled through the NTC to the UAW

would have fallen within Palmer’s scope of oversight.

       K.      Presumption of Reliance: Fraud on the Market

       280.    At all relevant times, the market for FCA securities was an efficient market for

the following reasons, among others: (1) the securities were listed and actively traded on the

NYSE, a highly efficient market; (2) as an issuer of securities, FCA filed periodic public reports

on Form 10-K and 10-Q with the SEC; (3) FCA regularly issued press releases that were carried

by the national news wires, were publicly available and entered the public marketplace.

       281.    As a result, the market for the securities promptly digested current info regarding

FCA from all publicly available sources and reflected such information in FCA’s stock price.

       282.    Under these circumstances, all purchasers of FCA securities during the Class

Period suffered similar injury through their purchases at artificially inflated prices and a

presumption of reliance applies.

       283.    Further, to the extent that the Defendants concealed or improperly failed to

disclose material facts with regard to the Company, Plaintiff is entitled to a presumption of


157
   Brent Snavely, Meet Fiat Chrysler’s Finance All-Star, DETROIT FREE PRESS (Jan. 11, 2015),
https://www.freep.com/story/money/cars/2015/01/11/fiat-chrysler-richard-palmer-
cfo/21532273/.
                                               74
reliance in accordance with Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128, 153

(1972).

          L.     Loss Causation

          284.   During the Class Period, FCA securities were artificially inflated due to

Defendants’ misleading public statements and omissions. Because investors were unaware that

Defendants’ representations identified herein were false and misleading (and that Defendants

failed to disclose that the labor cost advantage FCA obtained in the 2015 CBA was achieved as a

result of the bribery scheme), they paid an artificially inflated price for their purchases of FCA

common stock.

          285.   When the false and misleading nature of Defendants’ misrepresentations were

disclosed and became apparent to the market, the price of FCA’s common stock fell as the prior

artificial inflation came out.

          286.   As a result of their purchases of FCA securities during the Class Period, Lead

Plaintiff and other Class members suffered economic loss, i.e., damages under the federal

securities laws.

                 1.     Corrective Disclosure

          287.   The truth behind Defendants’ various false statements and material omissions was

revealed to the market on November 20, 2019, causing Plaintiff and the Class to suffer

significant losses. The GM Complaint revealed new material information showing that because

of the Company’s bribery scheme, FCA received concessions in the 2011 and 2015 CBAs and

that these concessions were denied to GM, including:

          (a) Marchionne orchestrated the bribery scheme in order to obtain wage advantages over
              GM and force a merger of FCA and GM, called “Operation Cylinder” (GM
              Complaint ¶ 100);


                                                75
       (b) GM sought similar concessions from the UAW as those given to FCA but was
           denied, including the UAW’s refusal to implement “GMS,” GM’s equivalent of
           WCM (GM Complaint ¶ 75);

       (c) The UAW secretly entered into a side letter with FCA, whereby FCA was given
           advanced notice that the 25% cap on Tier-2 workers would not be reinstated as part of
           the 2015 CBA (GM Complaint ¶ 78);

       (d) UAW leaders did not hold FCA to contractual limits regarding the number of
           temporary workers the Company could hire but forced GM to adhere to the limits
           (GM Complaint ¶ 79);

       (e) FCA was allowed to exercise control over the UAW with respect to pursuing labor
           grievances and health and safety issues but GM was denied this same benefit (GM
           Complaint ¶ 80);

       (f) The UAW agreed to a side letter with FCA in 2014, allowing the FCA to use a
           prescription drug formulary that would benefit FCA but despite its requests, GM was
           denied the same formulary (GM Complaint ¶ 81);

       (g) At a June 18, 2015, meeting between GM and former UAW President Williams,
           Williams tried to persuade GM to agree to a merger with FCA and his presentation
           was “scripted” by Iacobelli (GM Complaint ¶ 89); and

       (h) Before FCA was selected as the target company for the 2015 CBA, GM negotiated a
           tentative deal with the UAW whereby the parties agreed to a total incremental cost
           increase of approximately 20% less than what UAW had proposed in its “Presidential
           Demand” of just under $1 billion, which the UAW represented it could “sell” to the
           UAW members. (GM Complaint ¶¶ 113, 115). However, as a result of pattern
           bargaining, FCA was able to structure the 2105 CBA to force enormous costs on GM
           making it more costly for GM than the agreement it had negotiated before FCA was
           selected target. The final deal between the UAW and GM cost GM almost $1 billion
           more than the deal it had reached with the UAW prior to FCA being selected target.
           (GM Complaint ¶ 132).

       288.    The decline in the price of FCA stock and resulting losses are directly attributable

to the disclosure of information and materialization of risks that were misrepresented or

concealed by Defendants. Had investors known of the material adverse information concealed

by Defendants or been aware of the truth behind their material misstatements, they would not

have purchased FCA stock at artificially inflated prices.



                                                76
          289.   The decline in the price of FCA stock after the facts in the GM Complaint came to

light were a direct result of the nature and extent of Defendants’ fraudulent misrepresentations

being revealed to investors.

                 2.     Materialization of the Risk

          290.   Alternatively, loss causation is also demonstrated because Plaintiff’s and the

Class’s losses were foreseeable and caused by the materialization of the risk concealed by

Defendants’ fraudulent statements.

          291.   Investors were misled by Defendants’ false statements that FCA was a victim of

the bribery scheme and that the bribery scheme did not impact the CBA process. Defendants’

false statements served to conceal the risks of Marchionne’s participation in the bribery scheme

and that FCA would not be able to obtain unfair cost advantages absent the bribery scheme and

thus, the Company would likely experience a decrease in its operating profits for the foreseeable

future.

          292.   It was foreseeable that the exposure of Marchionne’s involvement in the bribery

scheme and the effects it had on the CBA process would lead to negative financial consequences

for FCA, including: 1) the inability to obtain similar concessions from the UAW in the 2019

CBA; 2) the unsustainability of the Company’s profit margin gains in its most important business

segment; 3) criminal prosecution of Defendants and/or their employees leading to fines or

penalties; and 4) civil liability and regulatory liability.

          293.   The value of Plaintiff’s and the Class’s investments in FCA were negatively

impacted when the concealed risks materialized when GM filed a racketeering lawsuit against

FCA revealing that Marchionne orchestrated the bribery scheme to force a merger of FCA and




                                                   77
GM and that FCA obtained its labor cost advantage as a result of concessions UAW leadership

granted because of the bribery scheme.

       294.       The revelation that FCA depressed its labor costs through illegal bribes was

significant to FCA’s operations. According to an analyst report by Wolfe Research published on

a November 21, 2019, if FCA’s unfair labor cost advantages, including the manipulation of

contract limits on lower paid Tier-2 and temporary UAW employees, were closed, FCA’s labor

cost would increase between $500MM and $700MM. Accordingly, without the labor cost

concessions obtained in the 2015 CBA, the Company would not have been able to achieve the

margin gains that it experienced during the Class Period.

       295.       In addition, a BNP Paribas report published the same day estimated that FCA

could face up to $6 billion in liability from the GM lawsuit.158

       296.       FCA immediately issued a press release in response to the filing of the GM

complaint stating that the lawsuit claims were “meritless” and that “it will defend itself

vigorously.”159

       297.       After the November 20, 2019 disclosures, FCA’s common stock price fell $0.58

per share, or more than 3.7% to close at $15.00 per share.

       298.       The timing and the significance of the price decline in FCA securities on

November 19, 2019 negates any inference that the loss suffered by Lead Plaintiff and the other

Class members was caused by changed market conditions, macroeconomic or industry factors or



158 Stuart Pearson, “GM sues FCA: What do we know?,” Exane BNP Paribas, Nov. 21, 2019, p.
1, available from Investext, accessed May 29, 2020.
159 Press Release, FCA, FCA: General Motors’ Lawsuit without Merit (Nov. 21, 2019),
https://www.fcagroup.com/en-
US/media_center/fca_press_release/2019/november/Pages/general_motors_lawsuit_without_mer
it.aspx.
                                                78
Company-specific facts unrelated to Defendants’ misstatements.           The economic loss, i.e.

damages suffered by Lead Plaintiff and other Class members was a direct result of Defendants’

misstatements and omissions and the subsequent significant decline in the value of FCA’s

securities when the truth about Defendants’ misrepresentations was revealed.

       299.    On January 27, 2021, FCA U.S. issued a press release announcing that it reached

an agreement with the DOJ to resolve the DOJ’s investigation into FCA’s former employees and

the bribery scheme at the NTC. As part of the settlement, FCA US agreed to plead guilty to one

count of conspiracy to violate the Labor Management Relations Act and to pay a $30 million

fine. FCA U.S. also agreed to implement an independent compliance monitor for three years

with respect to the dissolution of the NTC and internal controls as they relate to the trusts being

implemented to replace the NTC.

       300.    After the January 27, 2021 announcement, FCA’s common stock price fell $0.04

per share, to close at $15.00 per share.

       M.      CLASS ACTION ALLEGATIONS

       301.    This is a class action pursuant to Federal Rules of Civil Procedure 23(a) and

23(b)(3) on behalf of a Class of all persons who purchased FCA securities on the open market on

a U.S. stock exchange during the Class Period and were damaged thereby.

       302.    Excluded from the Class are (1) FCA, and its officers, directors, employees,

affiliates, legal representatives, predecessors, successors and assigns, and any entity in which any

of them have a controlling interest or are a parent; and (2) Defendants, their immediate families,

employees, affiliates, legal representatives, heirs, predecessors, successors and assigns, and any

entity in which any of them has a controlling interest.




                                                79
       303.    The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, FCA common stock traded on the NYSE under the

ticker symbol “FCAU.” While the exact number of Class members is unknown to Lead Plaintiff

at this time and can only be ascertained through appropriate discovery, Lead Plaintiff believes

that there are thousands of Class members located throughout the United States. Record owners

and other members of the Class may be identified from records maintained by FCA or its transfer

agents and may be notified of this action by mail or other appropriate means, using a form of

notice similar to that customarily used in securities class actions.

       304.    Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting any individual member of the Class. The

questions of law and fact common to the Class include: (1) whether Defendants violated the

Exchange Act; (2) whether Defendants issued false or misleading statements; and (3) the extent

to which members of the Class have sustained damages and the proper measure of any such

damages.

       305.    Lead Plaintiff’s claims are typical of the claims of other Class members, as all

members of the Class were similarly affected by Defendants’ wrongful conduct in violation of

federal securities laws as complained of herein.

       306.    Lead Plaintiff will fairly and adequately protect the interests of the members of

the Class and has retained counsel that is competent and experienced in class and securities

litigation. Lead Plaintiff has no interest that is in conflict with, or otherwise antagonistic to the

interests of other Class members.

       307.    A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as


                                                   80
the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class individually redress

the wrongs done to them.

        308.    There will be no difficulty in management of this action as a class action.

                                     CAUSES OF ACTION

                                             COUNT I

    VIOLATIONS OF SECTION 10(B) OF THE EXCHANGE ACT AND RULE 10B-5
         PROMULGATED THEREUNDER AGAINST ALL DEFENDANTS

        309.    Lead Plaintiff repeats and realleges each and every allegation contained above as

if fully set forth herein.

        310.    During the Class Period, Defendants carried out a plan, scheme or course of

conduct which intended to and did: (i) deceive the investing public, including Lead Plaintiff and

other Class members, as alleged herein; and (ii) caused Lead Plaintiff and other Class members

to purchase FCA common stock at artificially inflated prices.

        311.    In furtherance of this unlawful plan, scheme or course of conduct Defendants: (i)

employed devices, schemes, and artifices to defraud; (ii) made untrue statements of material

facts or omitted to state material facts necessary to make the statements not misleading; and (iii)

engaged in acts, practices, and a course of business, which operated as a fraud and deceit upon

the purchasers of the Company’s common stock in an effort to maintain artificially high market

prices for FCA common stock in violation of Section 10(b) of the Exchange Act and Rule 10b-5.

        312.    Defendants employed devices, schemes and artifices to defraud, while in

possession of material adverse non-public information and engaged in acts, practices, and a

course of conduct as alleged herein, which included the making of, or participation in the making

of, untrue statements of material facts or omitting to state material facts necessary in order to

                                                 81
make the statements about FCA and its business operations and future prospects in light of the

circumstances under which they were made, not misleading, as set forth more particularly herein,

and engaged in a course of business which operated as a fraud and deceit upon the purchasers of

the Company’s common stock during the Class Period.

       313.    Each of the Individual Defendants’ primary liability, and control person liability,

arises from the following facts: (i) the Individual Defendants were high-level executives or

directors at the Company during the Class Period and members of the Company’s management

team or had control thereof; (ii) the Individual Defendants, by virtue of their responsibilities as a

senior officer or director of the Company, were privy to and participated in the creation,

development and reporting of the Company’s periodic disclosures to investors; (iii) the

Individual Defendants were advised of, and had access to, other members of the Company’s

management team and internal financial information about FCA; and (iv) the Individual

Defendants were aware of the Company’s dissemination of information to the investing public

which they knew or recklessly disregarded was materially false and misleading.

       314.    Defendants had actual knowledge of the misrepresentations or omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose such facts, even though such facts were available to them. Defendants’

material misrepresentations or omissions were done knowingly or recklessly and for the purpose

and effect of concealing material problems with FCA’s business from the investing public and

supporting the artificially inflated price of its common stock. As demonstrated by the allegations

above, Defendants, if they did not have actual knowledge of the misrepresentations or omissions

alleged, were reckless in failing to obtain such knowledge by deliberately refraining from taking

those steps necessary to discover whether those statements were false or misleading.


                                                 82
       315.    As a result of the dissemination of the materially false or misleading information

or failure to disclose material facts, as set forth above, the market price of FCA’s securities was

artificially inflated during the Class Period. In ignorance of the fact that the market price of the

Company’s common stock was artificially inflated, and relying directly or indirectly on the false

and misleading statements made by Defendants, or upon the integrity of the market in which the

securities trade, or in the absence of material adverse information that was known to or

recklessly disregarded by Defendants, but not disclosed in public statements by Defendants

during the Class Period, Lead Plaintiff and other members of the Class acquired FCA securities

at artificially high prices and were damaged thereby.

       316.    At the time of Defendants’ misrepresentations or omissions, Lead Plaintiff and

other members of the Class were ignorant of their falsity, and believed them to be true. Had

Lead Plaintiff and other members of the Class and the marketplace known the truth regarding

FCA, which was not disclosed by Defendants, Lead Plaintiff and other members of the Class

would not have purchased FCA securities, or, would not have done so at the artificially inflated

prices which they paid.

       317.    As a direct and proximate result of the Defendants’ wrongful conduct, Lead

Plaintiff and other members of the Class suffered damages in connection with their respective

purchases and sales of FCA securities during the Class Period.

       318.    By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange

Act and Rule 10b-5 promulgated thereunder.




                                                83
                                           COUNT II

     VIOLATIONS OF SECTION 20(a) OF THE EXCHANGE ACT AGAINST THE
                       INDIVIDUAL DEFENDANTS

        319.    Lead Plaintiff repeats and realleges each and every allegation contained above as

if set forth fully herein.

        320.    The Individual Defendants acted as controlling persons of FCA within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level

positions, and their ownership and contractual rights, participation in or awareness of the

Company’s operations or intimate knowledge of the false statements filed by the Company with

the SEC and disseminated to the investing public, the Individual Defendants had the power to,

and did, directly or indirectly, influence or control the decision-making of the Company,

including the content and dissemination of the various statements that Lead Plaintiff contends are

false and misleading. The Individual Defendants were provided with or had unlimited access to

copies of the Company’s reports, press releases, public filings and other statements alleged by

Lead Plaintiff to be false and misleading prior to or shortly after these statements were issued

and had the ability to prevent the issuance of these statements or cause the statements to be

corrected.

        321.    Additionally, the Individual Defendants had direct and supervisory involvement

in the day-to-day operations of the Company and, therefore, are presumed to have had the power

to control or influence the conduct giving rise to the securities violations as alleged herein, and

exercised the same.

        322.    As set forth above, Defendants violated Section 10(b) and Rule 10b-5 by their

acts or omissions as alleged in this Complaint. By virtue of their positions as controlling

persons, the Individual Defendants are liable pursuant to Section 20(a) of the Exchange Act.

                                                84
       323.     As a direct and proximate result of Defendants’ wrongful conduct, Lead Plaintiff

and other members of the Class suffered damages in connection with their purchases of securities

during the Class Period.

       324.     By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the

Exchange Act.

                                    PRAYER FOR RELIEF

      A.        Determining that this action is a proper class action and certifying Lead Plaintiff

as class representative under Rule 23 of the Federal Rules of Civil Procedure;

      B.        Awarding damages in favor of Lead Plaintiff and other Class members against

Defendants, jointly and severally, for all damages sustained as a result of Defendants’ violations

of the Securities Exchange Act of 1934, in an amount to be proven at trial, including interest

thereon;

      C.        Awarding Lead Plaintiff and the Class their reasonable costs and expenses

incurred in this action, including counsel fees and expert fees; and

      D.        Awarding such other and further relief as the Court may deem just and proper.


                                  JURY TRIAL DEMANDED

       Lead Plaintiffs hereby demand a trial by jury.

DATED: January 28, 2021                       Respectfully submitted,

                                              BERNSTEIN LIEBHARD LLP

                                          By: /s/ Stanley D. Bernstein
                                             Stanley D. Bernstein
                                             Stephanie M. Beige
                                             Peter J. Harrington
                                             Matthew Guarnero
                                             10 East 40th Street
                                             New York, NY 10016
                                             Telephone: (212) 779-1414
                                                85
Facsimile: (212) 779-3218
bernstein@bernlieb.com
beige@bernlieb.com
pharrington@bernlieb.com
mguarnero@bernlieb.com

Lead Counsel for Lead Plaintiff and the Proposed
Class




  86
                               CERTIFICATE OF SERVICE

       I hereby certify that on January 28, 2021 I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing to the e-

mail addresses registered in the CM/ECF system, as denoted on the Electronic Mail Notice List,

and I hereby certify that I have mailed a paper copy of the foregoing document via the United

States Postal Service to the non-CM/ECF participants indicated on the Manual Notice List

generated by the CM/ECF system.



                                            /s/ Stanley D. Bernstein
                                            STANLEY D. BERNSTEIN




                                              87
